Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 1 of 39




          Exhibit B
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 2 of 39




      U 8028666




           'l.Q)M.d1,,w,,D:Qi. ID1JIHJJSl_fil UJ.~Sl3I\\ll~ St:rMJJ1,(lltMIB!;;
                    UNITED STATES DEPARTMENT OF COMMERCE
                         United States Patent and Trademark Office


                                                December 23, 2019

      THIS IS TO CERTIFY THAT ANNEXED HERETO IS A TRUE COPY FROM
      THE RECORDS OF THIS OFFICE OF:




     U.S. PATENT: 10,507,565
     ISSUE DATE: December 17, 2019




                           By Authority of the
                           Under Secretary of Commerce for Intellectual Property
                           and Director of the United States Patent and Trademark Office




                                              ."---- -------
                                                R GLOVER
                                               Certifying Officer
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 3 of 39


                                                                     I1111111111111111 1111111111 1111111111 1111111111 1111111111111111
                                                                                                  USO 10507565B2
                                                                                                                                           IIII IIII IIII

c12)     United States Patent                                                 (10)   Patent No.:     US 10,507,565 B2
         Bertagnolli et al.                                                   (45)   Date of Patent:     *Dec. 17, 2019

(54)         POLYCRYSTALLINE DIAMOND,                                    (52)    U.S. Cl.
             POLYCRYSTALLINE DIAMOND                                             CPC ................ B24D 3110 (2013.01); C22C 26100
             COMPACTS, METHODS OF MAKING SA.t\fE,                                                     (2013.01); E21B 101567 (2013.01);
             AND APPLICATIONS                                                                         (Continued)
                                                                         (58)    Field of Classification Search
(71)         Applicant: US SYNTHETIC CORPORATION,                                CPC ........ B24D 3/10; F16C 33/043; E21B 10/567
                        Orem, UT (US)                                            See application file for complete search history.

(72)         Inventors: Kenneth E. Bertagnolli, Riverton, UT             (56)                      References Cited
                        (US); Jiang Qian, Cedar Hills, UT
                                                                                           U.S. PATENT DOCUMENTS
                        (US); Jason K. Wiggins, Draper, UT
                        (US); Michael A. Vail, Genola, UT                       3,101,260 A          8/1963 Cheney
                        (US); Debkumar Mukhopadhyay,                            3,141,746 A          7/1964 De Lai
                        Sandy, UT (US); Brandon P. Linford,                                            (Continued)
                        Draper, UT (US)
                                                                                       FOREIGN PATENT DOCUMENTS
(73)     Assignee: US SYNTHETIC CORPORATION,
                                                                         CN                  1249221             4/2000
                   Orem, UT (US)                                         CN                101321714            12/2008
                                                                                                       (Continued)
(*)      Notice:       Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35
                                                                                             OTHER PUBLICATIONS
                       U.S.C. 154(b) by O days.
                       This patent is subject to a terminal dis-        U.S. Appl. No. 12/608,155, filed Oct. 29, 2009, Sani.
                       claimer.                                                                       (Continued)

(21)     Appl. No.: 15/080,379                                          Primary Examiner - Shuangyi Abu Ali
                                                                        (74) Attorney, Agent, or Firm-Dorsey & Whitney LLP
(22)     Filed:        Mar. 24, 2016
                                                                        (57)                         ABSTRACT
(65)                     Prior Publication Data                         Embodiments of the invention relate to polycrystalline dia-
         US 2016/0207169 Al            Jul. 21, 2016                    mond compacts ("PDC") exhibiting enhanced diamond-to-
                                                                        diamond bonding. In an embodiment, a PDC includes a
                                                                        polycrystalline diamond ("PCD") table bonded to a sub-
                   Related U.S. Application Data                        strate. At least a portion of the PCD table includes a plurality
                                                                        of diamond grains defining a plurality of interstitial regions.
(60)     Continuation of application No. 13/486,578, filed on           The plurality of interstitial regions includes a metal-solvent
         Jun. 1, 2012, now Pat. No. 9,315,881, which is a               catalyst. The plurality of diamond grains exhibit an average
                          (Continued)                                   grain size of about 30 µm or less. The plurality of diamond
                                                                        grains and the metal-solvent catalyst collectively exhibit an
(51)     Int. CI.                                                       average electrical conductivity ofless than about 1200 S/m.
         B24D 3/10               (2006.01)                              Other embodiments are directed to PCD, employing such
         E21B 101567              (2006.01)                             PCD, methods of forming PCD and PDCs, and various
                            (Continued)                                                            (Continued)




       _./
             r   102
                                                                                                                            r120




                               r104
                        ~
                                           1 10a
                                       7
                        I0
                        ~
                                              1


                            ~106
                                                                                     Measurement Electronics 128




                             Copy provided by USPTO from the PIRS Image Database on 12-20-20 I 9
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 4 of 39




                                                            US 10,507,565 B2
                                                                      Page 2


applications for such PCD and PDCs in rotary drill bits,                        6,189,634 Bl     2/2001 Bertagno Iii et al.
bearing apparatuses, and wire-drawing dies.                                     6,220,375 Bl     4/2001 Butcher et al.
                                                                                6,227,318 Bl     5/2001 Siracki
                                                                                6,241,035 Bl     6/2001 Portwood
                   33 Claims, 17 Drawing Sheets                                 6,290,008 Bl     9/2001 Portwood et al.
                                                                                6,338,754 Bl     1/2002 Cannon et al.
                                                                                6,342,301 Bl     1/2002 Yoshida et al.
                                                                                6,408,959 B2     6/2002 Bertagnolli et al.
                                                                                6,443,248 B2     9/2002 Yong et al.
                   Related U.S. Application Data                                6,460,637 Bl   10/2002 Siracki et al.
                                                                                6,655,234 B2   12/2003 Scott
         continuation-in-part of application No. 12/858,906,                    6,749,033 B2 * 6/2004 Griffin .................. C04B 37/021
         filed on Aug. 18, 2010, now Pat. No. 9,459,236,                                                                                 175/428
         which is a division of application No. 12/244,960,                     6,793,681 Bl     9/2004 Pope et al.
         filed on Oct. 3, 2008, now Pat. No. 7,866,418.                        6,913,633 B2      7/2005 Fries et al.
                                                                               6,915,866 B2      7/2005 Middlemiss
(51)    Int. CI.                                                               6,987,318 B2      1/2006 Sung
                                                                                7,108,598 Bl     9/2006 Galloway
        Fl6C 33104             (2006.01)                                       7,216,661 B2      5/2007 Welty et al.
        C22C 26100             (2006.01)                                       7,350,601 B2      4/2008 Belnap et al.
        Fl6C 33126             (2006.01)                                       7,435,478 B2    10/2008 Keshavan
        B22F 5/00              (2006.01)                                       7,462,003 B2    12/2008 Middlemiss
        F16C 17/02                                                             7,493,972 Bl      2/2009 Schmidt et al.
                               (2006.01)                                       7,516,804 B2     4/2009 Vail
        Fl6C 17104             (2006.01)                                       7,517,589 B2     4/2009 Eyre
(52)    U.S.CI.                                                                7,543,662 B2     6/2009 Belnap et al.
        CPC ............ F16C 331043 (2013.01); F16C 33126                     7,552,782 Bl     6/2009 Sexton et al.
                 (2013.01); B22F 2005/001 (2013.01); F16C                      7,559,695 B2     7/2009 Sexton et al.
                                                                               7,575,805 B2      8/2009 Achilles et al.
             17/02 (2013.01); Fl6C 17/04 (2013.01); Fl6C                       7,628,234 B2    12/2009 Middlemiss
                                         2352/00 (2013.01)                     7,740,673 B2     6/2010 Eyre
                                                                               7,757,791 B2     7/2010 Belnap et al.
(56)                     References Cited                                      7,866,418 B2 * 1/2011 Bertagnolli ................... 175/328
                                                                               8,020,645 B2     9/2011 Bertagnolli et al.
                   U.S. PATENT DOCUMENTS                                       8,158,258 B2 * 4/2012 Bertagnolli ............. C22C 26/00
                                                                                                                                        428/325
       3,574,580   A    4/1971 Stromberg et al.                                8,197,936 B2     6/2012 Keshavan
       3,829,544   A    8/1974 Hall                                            8,236,074 Bl     8/2012 Bertagnolli et al.
       3,909,647   A    9/1975 Peterson                                        8,297,382 B2 * 10/2012 Bertagnolli .... .... ....... B22F 7/08
       4,268,276   A    5/1981 Bovenkerk                                                                                                175/328
       4,403,015   A    9/1983 Nakai et al.                                    8,461,832 B2     6/2013 Bertagnolli et al.
       4,410,054   A   10/1983 Nagel et al.                                    8,616,306 B2 * 12/2013 Bertagnolli .... .... ... ... . B22F 7/08
       4,425,315   A    1/1984 Tsuji et al.                                                                                             175/328
       4,468,138   A    8/1984 Nagel                                           8,727,046 B2 * 5/2014 Miess ...................... BO 1J 3/062
       4,525,178   A    6/1985 Hall                                                                                                   175/420.2
       4,560,014   A   12/1985 Geczy                                           8,766,628 B2     7/2014 Bertagno !Ii et al.
       4,604,106   A    8/1986 Hall et al.                                     9,315,881 B2 * 4/2016 Bertagnolli ............. C22C 26/00
       4,610,600   A    9/1986 Bleier                                          9,932,274 B2 * 4/2018 Bertagnolli ............. C22C 26/00
       4,610,699   A    9/1986 Yazu et al.                                 2002/0071729 Al      6/2002 Middlemiss et al.
       4,636,253   A    1/1987 Nakai et al.                                2004/0062928 Al      4/2004 Raghavan et al.
       4,643,741   A * 2/1987 Yu ............................ BOU 3/062    2004/0140132 Al      7/2004 Middlemiss
                                                                 51/295    2005/0050801 Al      3/2005 Cho et al.
       4,694,918   A    9/1987 Hall                                        2005/0139397 Al      6/2005 Achilles et al.
       4,738,322   A    4/1988 Hall et al.                                 2005/0210755 Al      9/2005 Cho et al.
       4,729,440   A    5/1988 Hall                                        2005/0262774 Al    12/2005 Eyre et al.
       4,811,801   A    3/1989 Salesky et al.                              2006/0038156 Al      2/2006 Welty et al.
       4,913,247   A    4/1990 Jones                                       2006/0060392 Al      3/2006 Eyre
       5,016,718   A    5/1991 Tandberg et al.                             2006/0157285 Al      7/2006 Cannon et al.
       5,092,687   A    3/1992 Hall                                        2006/0162969 Al * 7/2006 Belnap ...................... B22F 7/06
       5,120,327   A    6/1992 Dennis                                                                                                   175/433
       5,135,061   A    8/1992 Newton, Jr. et al.                          2006/0165993 Al      7/2006 Keshavan
       5,151,107   A    9/1992 Cho et al.                                  2006/0180354 Al      8/2006 Belnap et al.
       5,154,245   A   10/1992 Waldenstrom et al.                          2006/0266558 Al    11/2006 Middlemiss et al.
       5,355,969   A   10/1994 Hardy et al.                                2007/0014965 Al      1/2007 Chodelka et al.
       5,364,192   A   11/1994 Damm et al.                                 2007/0079994 Al      4/2007 Middlemiss
       5,368,398   A   11/1994 Damm et al.                                 2007/0187155 Al      4/2007 Middlemiss
       5,370,195   A   12/1994 Keshavan et al.                             2007/0181348 Al      8/2007 Lancaster et al.
       5,460,233   A   10/1995 Meany et al.                                2007/0205023 Al     9/2007 Hoffmaster et al.
       5,469,927   A   11/1995 Griffin                                     2008/0022806 Al      1/2008 Sumiya
       5,480,233   A    1/1996 Cunningham                                  2008/0023231 Al      1/2008 Vail
       5,544,713   A    8/1996 Dennis                                      2008/0115424 Al      5/2008 Can et al.
       5,605,199   A    2/1997 Newton                                      2008/0142276 Al     6/2008 Griffo et al.
       5,769,176   A    6/1998 Sumiya et al.                               2008/0178535 Al     7/2008 Wan
       5,848,348   A   12/1998 Dennis                                      2008/0185189 Al     8/2008 Griffo et al.
       5,875,862   A    3/1999 Jurewicz et al.                             2008/0206576 Al      8/2008 Qian et al.
       5,889,219   A    3/1999 Moriguchi et al.                            2008/0302579 Al    12/2008 Keshavan et al.
       6,090,343   A    7/2000 Kear et al.                                 2009/0152018 Al     6/2009 Sani
       6,132,675   A   10/2000 Corrigan et al.                             2009/0208301 Al     8/2009 Kuroda et al.
       6,145,607   A   11/2000 Griffin et al.                              2010/0112332 Al     5/2010 Kuroda et al.




                              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 5 of 39




                                                         US 10,507,565 B2
                                                                   Page 3


 (56)                   References Cited                                Osipov et al; "A contribution to the study of the diamond solid state
                                                                        sintering."; Ceramica; vol. 49; 2003; pp. 151-157.
                 U.S. PATENT DOCUMENTS                                  Shige et al; "Sintering of Diamond Powder Electroless-Plated with
                                                                        Co Metal", Science and Technology of New Diamond, pp. 251-255
  2010/0186304   Al      7/2010    Burgess et al.                       (1990).
  2010/0242375   Al      9/2010    Hall et al.                          Tardim; "A Novel Method for Obtaining Polycrystalline Diamond
  2010/0307069   Al     12/2010    Bertagnolli et al.                   Cutters"; Materials Science Forum; vols. 660-66 !; 2010; pp. 477-
  2010/0330357   Al     12/2010    Davies et al.
  2011/0017517                                                          482.
                 Al       1/2011   Scott et al.
  2011/0031032   Al      2/2011    Mourik et al.                        German; "Particle Packing Characteristics", Metal Powder Indus-
  2011/0031033   Al      2/2011    Mourik et al.                        tries Federation; pp. 101-103; 1989 (6 pages).
  2011/0031037   Al      2/2011    Bellin et al.                        International Search Report and Written Opinion from International
  2011/0042147   Al      2/2011    Fang et al.                          Application No. PCT/US2009/054398 dated Feb. 2, 2010.
  2011/0042149   Al      2/2011    Scott et al.                         International Search Report and Written Opinion from International
  2011/0072730   Al      3/2011    Sithebe                              Application PCT/US2010/059619 dated Mar. 4, 2011.
  2011/0083908   Al      4/2011    Shen et al.                          U.S. Appl. No. 12/244,960, Apr. 27, 2010, Restriction Requirement.
  2011/0189468   Al      8/2011    Bertagnolli et al.                   U.S. Appl. No. 12/244,960, Jun. 16, 2010, Office Action.
  2011/0192652   Al      8/2011    Shen et al.                          U.S. Appl. No. 12/244,960, Sep. 27, 2010, Notice of Allowance.
  2012/0241226   Al      9/2012    Bertagnolli et al.                   U.S. Appl. No. 12/244,960, Nov. 29, 2010, Notice of Allowance.
  2012/0261197   Al     10/2012    Miess et al.                         U.S. Appl. No. 12/244,960, Dec. 22, 2010, Issue Notification.
  2013/0187642   Al      7/2013    Bertagnolli et al.
  2013/0205677   Al      8/2013    Bertagnolli et al.                   U.S. Appl. No. 12/690,998, Feb. 27, 2012, Office Action.
  2013/0264125   Al     10/2013    Miess et al.                         U.S. Appl. No. 12/690,998, Jul. 17, 2012, Notice of Allowance.
  2014/0215926   Al      8/2014    Miess et al.                         U.S. Appl. No. 12/690,998, Oct. 10, 2012, Issue Notification.
  2019/0211629   Al      712019    Bertagnolli et al.                   U.S.Appl. No. 12/785,014, Sep. IO, 2012, Restriction Requirement.
                                                                       U.S. Appl. No. 12/785,014, Feb. 5, 2013, Notice of Allowance.
             FOREIGN PATENT DOCUMENTS                                  U.S. Appl. No. 12/785,014, May 22, 2013, Issue Notification.
                                                                        U.S. Appl. No. 12/858,906, Oct. 5, 2012, Office Action.
BP              0462955             12/1991                            U.S. Appl. No. 12/858,906, Apr. 10, 2013, Office Action.
GB              2384260              7/2003                            U.S. Appl. No. 12/858,906, Jul. 7, 2014, Office Action.
JP               121251              6/1985                            U.S. Appl. No. 12/858,906, Jan. 22, 2015, Office Action.
WO        WO 04/106004              12/2004                            U.S. Appl. No. 12/858,906, May 18, 2015, Office Action.
WO        WO 06/099194               9/2006                            U.S. Appl. No. 12/858,906, Oct. 7, 2015, Office Action.
WO        WO 07/020518               2/2007                            U.S. Appl. No. 12/858,906, Dec. 23, 2015, Office Action.
WO       WO 2011/011290              1/20!1                            U.S. Appl. No. 12/858,949, Dec. 23, 2010, Office Action.
WO       WO 2011/017592              2/2011                            U.S. Appl. No. 12/858,949, Jun. 8, 2011, Office Action.
                                                                       U.S. Appl. No. 12/858,949, Jul. 28, 2011, Notice of Allowance.
                   OTHER PUBLICATIONS                                  U.S. Appl. No. 12/858,949, Aug. 31, 2011, Issue Notification.
                                                                       U.S. Appl. No. 12/846,604, Aug. 8, 2011, Office Action.
 U.S. Appl. No. 12/830,878, filed Jul. 6, 2010, Wiggins et al.         U.S. Appl. No. 12/846,604, Feb. 27, 2012, Notice of Allowance.
U.S. Appl. No. 13/275,372, filed Oct. 18, 2011, Mukhopadhyay.          U.S. Appl. No. 12/846,604, Mar. 28, 2012, Issue Notification.
U.S. Appl. No. 13/648,913, filed Oct. 10, 2012, Mukhopadhyay.          U.S. Appl. No. 13/085,689, Mar. 15, 2013, Office Action.
U.S. Appl. No. 14/246,657, filed Apr. 7, 2014, Miess, et al.           U.S. Appl. No. 13/085,689, Jul. 17, 2013, Office Action.
 D.L. Decker, W.A. Basset, L. Merrill, H.T. Hall, and J.D. Barnett;    U.S. Appl. No. 13/085,689, Oct. 30, 2013, Office Action.
"High-Pressure Calibration A Critical Review", J. Phys. Chem. Ref.     U.S. Appl. No. 13/085,689, Jul. 3, 2014, Office Action.
 Data, vol. 1, No. 3 (1972).                                           U.S. Appl. No. 13/085,689, Jan. 22, 2015, Office Action.
ASTM B887-03 (2008) "Standard Test Method for Determination            U.S. Appl. No. 13/085,689, May 7, 2015, Notice of Allowance.
of Coercivity (Hes) of Cemented Carbides".                             U.S. Appl. No. 13/085,689, Aug. 26, 2015, Issue Notification.
ASTM B886-03 (2008), "Standard Test Method for Determination           U.S. Appl. No. 13/486,578, Sep. 20, 2013, Restriction Requirement.
of Magnetic Saturation (Ms) of Cemented Carbides".                     U.S. Appl. No. 13/486,578, Jan. 13, 2014, Office Action.
W. Utsumi, N. Toyama, S. Endo, and F.E. Fujita, ''X-ray diffraction    U.S. Appl. No. 13/486,578, Jul. 8, 2014, Office Action.
under ultrahigh pressure generated with sintered diamond anvils", J.   U.S. Appl. No. 13/486,578, Oct. 24, 2014, Office Action.
Appl. Phys., 60, 2201 (1986).                                          U.S. Appl. No. 13/486,578, May 7, 2015, Office Action.
G. Rousse, S. Klotz, A.M. Saitta, J. Rodriguez-Carvajal, M.I.          U.S. Appl. No. 13/486,578, Sep. 25, 2015, Office Action.
McMahon, B. Couzinet, and M. Mezouar, "Structure of the Inter-         U.S. Appl. No. 13/486,578, Dec. 11, 2015, Notice of Allowance.
mediate Phase of PbTe at High Pressure", Physical Review B:            U.S. Appl. No. 13/623,764, Jan. 14, 2013, Office Action.
Condensed Matter and Materials Physics, 71, 224116 (200 5).            U.S. Appl. No. 13/623,764, Apr. 16, 2013, Notice of Allowance.
Tze-Pin Lin, Michael Hood, George A. Cooper, and Redd H. Smith,        U.S. Appl. No. 13/623,764, Jul. 29, 2013, Notice of Allowance.
Residual Stresses in Polycrystalline Diamond Compacts, J. Am.          U.S. Appl. No. 13/623,764, Dec. 11, 2013, Issue Notification.
Ceram. Soc. 77(6] pp. 1562-1568 (1994).                                U.S. Appl. No. 13/790,172, May 15, 2013, Office Action.
DR Moyle, ER Kimmel "Utilization of magnetic saturation mea-           U.S. Appl. No. 13/790,172, Oct. 21, 2013, Office Action.
surements for carbon control in cemented carbides" Dec. 1984,          U.S. Appl. No. 13/790,172, Feb. 19, 2014, Notice of Allowance.
American Society of Metals Metals/Materials Technology series          U.S. Appl. No. 13/790,172, Jun. 11, 2014, Issue Notification.
1984 ASM/SCTE conference on technology advancements in cemented        U.S. Appl. No. 13/087,775, Sep. 20, 2013, Office Action.
carbide production 8415-009.                                           U.S. Appl. No. 13/087,775, Jan. 7, 2014, Notice of Allowance.
Akashi et al; "Synthetis of Sintered Diamond with High Electrical      U.S. Appl. No. 13/087,775, Apr. 30, 2014, Issue Notification.
Resistivity and Hardness"; J.Am. Cerarn. Soc.; vol. 70, No. 10;        U.S. Appl. No. 13/789,099, Nov. 20, 2013, Office Action.
1987; pp. C-237-X-239.                                                 U.S. Appl. No. 13/789,099, Apr. 23, 2014, Office Action.
Bochechka et al; "The Study of HP-HT Interaction between Co-           U.S. Appl. No. 13/789,099, Oct. 23, 2014, Office Action.
Base Melts and Diamond Powders"; High Pressure Chemical Engi-          U.S. Appl. No. 13/789,099, May 13, 2015, Office Action.
neering; 1996; p. 457.                                                 U.S. Appl. No. 13/909,193, Sep. 18, 2015, Office Action.
Ekimov et al.; "Sintering of a Nanodiamond in the Presence of          U.S. Appl. No. 13/909,193, Feb. 18, 2016, Office Action.
Cobalt"; Inorganic Materials; vol. 45, No. 5; 2009; pp. 491-494.       U.S. Appl. No. 12/961,787, filed Dec. 7, 2010, Mukhopadhyay, et
Godick; "Message from Neil B. Godick"; PHI.burg Technologies,          al.
Inc.; Oct. 2008.                                                       U.S. Appl. No. 13/027,954, filed Feb. 15, 2011, Miess, et al.




                            Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 6 of 39




                                                        US 10,507,565 B2
                                                                  Page 4


(56)                   References Cited                               U.S. Appl. No. 15/238,475, Apr. 24, 2017, Advisory Action.
                                                                      U.S. Appl. No. 13/909,193, Oct. 6, 2017, Office Action.
                  OTHER PUBLICATIONS                                  U.S. Appl. No. 14/246,657, Oct. 20, 2017, Advisory Action.
                                                                      U.S. App!. No. 14/246,657, Nov. 24, 2017, Office Action.
U.S. Appl. No. 13/037,548, filed Mar. I, 2011, Gonzalez, et al.       U.S. Appl. No. 15/901,124, Feb. 21, 2018, Bertagnolli, et al.
U.S. Appl. No. 61/768,812, filed Feb. 25, 2013, Mukhopadhyay, et      U.S. Appl. No. 13/789,099, Feb. 26, 2018, Office Action.
al.                                                                   U.S. Appl. No. 15/238,475, Mar. 14, 2018, Issue Notification.
U.S. Appl. No. 13/795,027, Mar. 12, 2013, Mukhopadhyay, et al.        U.S. Appl. No. 61/232,122, filed Aug. 7, 2009, Mourik et al.
U.S. Appl. No. 15/238,475, filed Aug. 16, 2016, Bertagnolli, et al.   U.S. Appl. No. 13/789,099, Oct. 16, 2018, Office Action.
U.S. Appl. No. 12/858,906, Apr. 7, 2016, Office Action.               U.S. Appl. No. 13/789,099, Jan. 4, 2019, Notice of Allowance.
U.S. Appl. No. 12/858,906, Aug. 2, 2016, Notice of Allowance          U.S. Appl. No. 14/246,657, Sep. 14, 2018, Office Action.
U.S. Appl. No. 12/858,906, Sep. 2, 2016, Notice of Allowance.         U.S. Appl. No. 16/358,281, Mar. 19, 2019, Bertagnolli, et al.
U.S. Appl. No. 12/858,906, Sep. 14, 2016, Issue Notification.         K.letetschka et al., "Magnetic properties of aggregate polycrystalline
U.S. Appl. No. 13/486,578, Mar. 30, 2016, Issue Notification.         diamond: implications for carbonado history" Earth and Planetary
U.S. Appl. No. 13/789,099, May 19, 2016, Examiner's Answer.           Science Letters 181 (2000) 279-290.
U.S. Appl. No. 13/909,193, Jun. 28, 2016, Office Action.              U.S. Appl. No. 13/789,099, Apr. 8, 2019, Supplemental Notice of
U.S. Appl. No. 13/909,193, Oct. 7, 2016, Advisory Action.             Allowance.
U.S. Appl. No. 14/246,657, May 18, 2016, Office Action.               U.S. Appl. No. 13/789,099, Apr. 24, 2019, Issue Notification.
U.S. Appl. No. 13/919,142, Aug. 24, 2015, Restriction Require-        U.S. Appl. No. 14/246,657, Mar. 8, 2019, Notice of Allowance.
ment.                                                                 U.S. Appl. No. 14/246,657, Jun. 14, 2019, Supplemental Notice of
U.S. Appl. No. 13/919,142, Apr. 7, 2016, Office Action.               Allowance.
U.S. Appl. No. 15/238,475, Sep. 29, 2016, Office Action.              U.S. Appl. No. 14/246,657, Jun. 26, 2019, Issue Notification.
U.S. Appl. No. 13/789,099, Oct. 2, 2017, Decision on Appeal.          U.S. Appl. No. 16/358,281, Jun. 10, 2019, Office Action.
U.S. Appl. No. 15/238,475, Dec. 29, 2017, Notice of Allowance.        U.S. Appl. No. 15/901,124, Aug. 8, 2019, Office Action.
U.S. Appl. No. 13/909,193, Jan. 6, 2017, Advisory Action.             U.S. Appl. No. 16/358,281, dated Sep. 16, 2019, Notice of Allow-
U.S. Appl. No. 13/909,193, Feb. 2, 2017, Office Action.               ance.
U.S. Appl. No. 14/246,657, Jun. 12, 2017, Office Action.
U.S. Appl. No. 15/238,475, Jan. 12, 2017, Office Action.              * cited by examiner




                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 7 of 39




U.S. Patent            Dec. 17, 2019               Sheet 1 of 17                  US 10,507,565 B2



                              _./
                                    r·  102




                                                    ,.__


                                                    I-



                                    FIG. 1A




                                                                                  r120



                                                                                       -126




                                     Measurement Electronics 128




                                    FIG. 18


              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 8 of 39




U.S. Patent            Dec. 17, 2019              Sheet 2 of 17                   US 10,507,565 B2




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 9 of 39




U.S. Patent                       Dec. 17, 2019              Sheet 3 of 17                  US 10,507,565 B2




                 ~
                 0
                 C"')



 0

 g~
                                                                                                        co
                                          ~                                                              .
                                                                                                        (\!')

                                                                                                        (!)
                                          (.!)
                                          il:
                                                                                                        u:
       r,.....
       0
       C"')
                 IO
                 C
                 ("')
                            ~
                            C")                                         ~I




                        Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 10 of 39




 U.S. Patent            Dec. 17, 2019              Sheet 4 of 17                   US 10,507,565 B2




               Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 11 of 39




 U.S. Patent            Dec. 17, 2019               Sheet 5 of 17                  US 10,507,565 B2




                                                                se on 12-20-2019
              Copy provided by USPTO from the PIRS Image Databa
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 12 of 39




 U.S. Patent            Dec.17, 2019               Sheet 6 of 17                   US 10,507,565 B2

                                                                                       600
                           614                                                     /




                                                602


                                            FIG. 6A


                                                                                             600
                                                                                       /




                                                                 -402


                                           FIG. 68

               Copy provided by USPTO from the PIRS Image Database on 12-20-2019
                                  Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 13 of 39




                                                                                                                                                     Cj
                                                                                                                                                     •
                          z~--o.2amm
                                             (Average c<,,nduotivliy::: 6682 Sim, Nurnber of d$ta points = 4086)
                                                  Z=··0,84mrn             z=-1.40mm             z=··1.9o.mm          z;;;;;-2.51 mm
                                                                                                                                                     .
                                                                                                                                                     00.

                                                                                                                                      ··--··20000    ~
                                                                                                                                                     ~
                                                                     5                     5                                                         ~




        ~-:~_:_
                                                                                                                                           10000     ~


0
                                                                     0                     0                                              5000       =
                                                                                                                                                     ~


~                                                                                                                                        2000
'O
2
                                                                     -5                    -5
<
~
                                                                                                                                         1000        1::::1
0..                        ~5    0     5          -5      0      5        -5     0     5        -5    0     5        -5    0     5                   ('I)
                                                                                                                                                     ~
~
C
(/l
                                x,mm                   :x,mm                   x,mm                  x,mm                 x,mm                       ....
                                                                                                                                                     ;--l
""
d                                                                                                                                                    N

a'                                                                                                                                                   ....
                                                                                                                                                     0
                                                                                                                                                     \0
s
&
"
                                                                           FIG. 7A
"";;a
(/l
                                                                                                                                                     1Jl
s                                                                                                                                                    =-
~
t:)

le;                       z:::.-:-0.2Smrf!
                                             (Average conduetiV!ty = 4486 S/m, Numb~r of data points= 3562)
                                               z=--0.84mm       z=:-1AOmm        z=-1.96.mm       z;;:;:;.,,2,51mm
                                                                                                                                                     -
                                                                                                                                                     ('I)
                                                                                                                                                     ('I)

                                                                                                                                                     --.:i
                                                                                                                                                     0
"0
                                                                                                                                      ·····-20~)00
                                                                                                                                                     ....
                                                                                                                                                     ~


"N                                                                                                                                                   --.:i
t'..,
0
                   5                         5                       5                     5                    5                           10000
        C:
~       ,__
\0
        C
        ,___       0                         0                       0                     0                    ()                       5000
        ;;-...~    ,...
                  "'0                        -5                      -5                    -5                   -$                       2000        d
                                                                                                                                                     00
                                                                                                                                         iOOO
                                                                                                                                                     i--
                          -5       0 5            -5      0      5        -5     0     5        -5    0     5        -5    0     5                   0
                                x, mm                  :x:, mm                 .x,mm                 x,mm                 x,mm                       u.
                                                                                                                                                     0
                                                                                                                                                     -1
                                                                                                                                                     u.
                                                                                                                                                     0\
                                                                           FIG. 7B                                                                   u-.
                                                                                                                                                     co
                                                                                                                                                     N
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 14 of 39




 U.S. Patent                Dec. 17, 2019               Sheet 8 of 17                   US 10,507,565 B2

                                                                                               300
                                                                                           /

               f
           t                                                                                   305
          1-~~~~~~~~~~~~--302
                                                                                ,,....,._-1---308




                                           FIG. BA



                                                                                                320
                                                                                          /

           f
           t
                   r                             d



          J_.                                                                                 305
                                                                                              302
                                                                                              308




                                          FIG. BB

                   Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 15 of 39




 U.S. Patent            Dec. 17, 2019               Sheet 9 of 17                 US 10,507,565 B2



                                                           303




                                                                         302

                          t


                                                                        308




                                          FIG. BC




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 16 of 39




 U.S. Patent            Dec. 17, 2019              Sheet 10 of 17                 US 10,507,565 B2




     0          2        3        4        5        6        7        8       9    10   11   12
                                  Cell Pressure (Gpa)

                                        FIG. 9




     0          2        3       4        5      6          7        8        9   10    11   12
                                  Cell Pressure (Gpa)

                                      FIG. 10




              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 17 of 39




 U.S. Patent            Dec. 17, 2019               Sheet 11 of 17                                     US 10,507,565 B2


                                                             0
                                                             '<:;I-
                                                             .,,_
                                                             '<-
                                                                                     's::t    ('sJ
                                                                                     C")
                                                                                     .,...
                                                                                     '<-      ..,._
                                                                                              ("')

                                                                                              ......
     \                             '<:I'-
                                   0
                                   <';                           \
   8
   C")
                                                          (")
                                                          ("\j
                                                          ......
                                                          '""'


                                                                                          t
              D
                                                                                     c::,
                                                                                     .....

                                                                                                 D
                                                                                     CV)

                                                                                     -.-


                                                                                                             ~
                                                                                                             .,_
                                                                                                             ......
                                                                                •'
                                                                                     -~
                                            ~
                                                                               ,
                                                                                ·•:·

                                                                               :·~:
                                                                               ,.
                                                                                     -~                               co
                                                                                                                      ~
                                            ~

                                            (!)-
                                                                                \"
                                                                               .\.•:;
                                                                                                                      ~
                                                                                                                        .
                                                                                                                      (!)
                                            iJ:                                 ;-\
                                                                               : .~
                                                                                   ·:-
                                                                                                                      u::
                                                                               -~..


                                                      0
                                                             /

             D                                                                         D
    0                                                 C"-1
    0
    ......                                            .,_
                                                      '<-
    .,_
                                                                      ("\j
                                                                                     ~



                                                                                     -
                                                                      ('-I           ('1
                                                                      '<-
                                                                      ......         ......




              Copy provided by USPTO from the PIRS Image Database on l 2-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 18 of 39




 U.S. Patent                     Dec. 17, 2019                 Sheet 12 of 17                   US 10,507,565 B2




                      400 ,----,.--- ,----.---- ,----,---- ,------,-- -.


                                             ' ✓i
                      200                     ·r,~-         1 ·· · ····
                                                i     '     11210

        co
                                                , '}J                 I
        0...            0
        ~
        ..........                                                ' -..ii
          CJ)                                                          !,
         en

         ·-
         (I)
        ....,
        (/)
                     -200                                              l
                                                                        ii ' ...

        rn
         a..
        ·u
         C:
        ·c
        CL
                                                                                       ',('-
        rn           -400                                                                   !
         ::::i
       -0
       ·en
        (I)
       a::
                     -600


                     -800
                            0        1         2           3         4             5    6        7     8
                                                          Substrate Thickness (mm)

                                                            FIG. 12




                       Copy provided by US PTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 19 of 39




 U.S. Patent            Dec. 17, 2019                Sheet 13 of 17                US 10,507,565 B2




              818

              804

             806
                                                                          ----818

              804                                                           '--ao2




                                                                          808




                                                 I
                                                 i------a10
                                                 I
                                                 I




                                         FIG. 13




               Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 20 of 39




U.S. Patent               Dec. 17, 2019              Sheet 14 of 17                 US 10,507,565 B2




                                             804'\



                                                                             818
        804"----




    8-'2{816
     1
          814




                                                                                       s14}a12
                                                                                       816



                        818
                                                                                    '\_804



                                     804_)




                                             FIG. 14




                Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 21 of 39




 U.S. Patent            Dec. 17, 2019              Sheet 15 of 17                 US 10,507,565 B2




                                      FIG. 15




                                     FIG. 16



              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 22 of 39




 U.S. Patent            Dec. 17, 2019               Sheet 16 of 17                US 10,507,565 B2

                                                                                      /1100




                                    FIG. fl

              Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 23 of 39




 U.S. Patent           Dec. 17, 2019                Sheet 17 of 17                  US 10,507,565 B2




              Copy provided by USPTO from the PIRS Image Database on 12-20-20 I 9
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 24 of 39




                                                       US 10,507,565 B2
                                1                                                                        2
        POLYCRYSTALLINE DIAMOND,                                          elevated temperatures. For example, the difference in ther-
        POLYCRYSTALLINE DIAMOND                                           mal expansion coefficient between the diamond grains and
    COMPACTS, METHODS OF MAKING SAME,                                     the solvent catalyst is believed to lead to chipping or
            AND APPLICATIONS                                               cracking of the PCD table during drilling or cutting opera-
                                                                      5   tions, which can degrade the mechanical properties of the
            CROSS-REFERENCE TO RELATED                                    PCD table or cause failure. Additionally, some of the dia-
                   APPLICATIONS                                           mond grains can undergo a chemical breakdown or back-
                                                                          conversion to graphite via interaction with the solvent
   This application is a continuation of U.S. patent applica-             catalyst. At elevated high temperatures, portions of the
tion Ser. No. 13/486,578 filed on 1 Jun. 2012, which is a            10   diamond grains may transform to carbon monoxide, carbon
continuation-in-part of U.S. patent application Ser. No.                  dioxide, graphite, or combinations thereof, thus degrading
12/858,906 filed on 18 Aug. 2010, which is a divisional of                the mechanical properties of the PDC.
U.S. patent application Ser. No. 12/244,960 filed on 3 Oct.                  One conventional approach for improving the thermal
2008 (now U.S. Pat. No. 7,866,418), the contents of each of               stability of a PDC is to at least partially remove the solvent
the foregoing applications are incorporated herein, in their         15   catalyst from the PCD table of the PDC by acid leaching.
entirety, by this reference.                                              However, removing the solvent catalyst from the PCD table
                                                                          can be relatively time consuming for high-volume manu-
                       BACKGROUND                                         facturing. Additionally, depleting the solvent catalyst may
                                                                          decrease the mechanical strength of the PCD table.
    Wear-resistant, superabrasive compacts are utilized in a         20      Despite the availability of a number of different PCD
 variety of mechanical applications. For example, polycrys-               materials, manufacturers and users of PCD materials con-
 talline diamond compacts ("PDCs") are used in drilling tools             tinue to seek PCD materials that exhibit improved mechani-
 (e.g., cutting elements, gage tri=ers, etc.), machining                  cal and/or thermal properties.
 equipment, bearing apparatuses, wire-drawing machinery,
 and in other mechanical apparatuses.                                25                            SUMMARY
    PDCs have found particular utility as superabrasive cut-
ting elements in rotary drill bits, such as roller-cone drill bits           Embodiments of the invention relate to PCD exhibiting
and fixed-cutter drill bits. A PDC cutting element typically              enhanced diamond-to-diamond bonding and related PDCs,
 includes a superabrasive diamond layer co=only referred                  rotary drill bits, and methods of fabrication. In an embodi-
to as a diamond table. The diamond table may be formed and           30   ment, PCD includes a plurality of diamond grains defining
bonded to a substrate using a high-pressure, high-tempera-                a plurality of interstitial regions. The plurality of diamond
ture ("HPHT") process. The PDC cutting element may also                   grains exhibit an average grain size of about 30 µm or less.
be brazed directly into a preformed pocket, socket, or other              A metal-solvent catalyst occupies at least a portion of the
receptacle formed in the bit body. The substrate may often                plurality of interstitial regions. The plurality of diamond
be brazed or otheiwise joined to an attachment member,               35   grains and the metal-solvent catalyst collectively may
such as a cylindrical backing. A rotary drill bit typically               exhibit an average electrical conductivity of less than about
includes a number of PDC cutting elements affixed to the bit               1200 S/m.
body. It is also known that a stud carrying the PDC may be                   In an embodiment, a PDC includes a PCD table having a
used as a PDC cutting element when mounted to a bit body                  plurality of diamond grains defining a plurality of interstitial
of a rotary drill bit by press-fitting, brazing, or otherwise        40   regions. The PCD table is bonded to a substrate. A metal-
securing the stud into a receptacle formed in the bit body.               solvent catalyst occupies at least a portion of the plurality of
    Conventional PDCs are normally fabricated by placing a                interstitial regions. The plurality of diamond grains exhibit
cemented carbide substrate into a container with a volume of              an average grain size of about 30 µm or less. The plurality
diamond particles positioned adjacent to the cemented car-                of diamond grains and the metal-solvent catalyst collectively
bide substrate. A number of such cartridges may be loaded            45   may exhibit an average electrical conductivity of less than
into an HPHT press. The substrates and volume of diamond                  about 1200 S/m.
particles are then processed under HPHT conditions in the                    In an embodiment, a method includes enclosing a plural-
presence of a catalyst material that causes the diamond                   ity of diamond particles and a metal-solvent catalyst in a
particles to bond to one another to form a matrix of bonded               pressure transmitting medium to form a cell assembly. The
diamond grains defining a polycrystalline diamond ("PCD")            50   plurality of the diamond particles exhibits an average par-
table that is bonded to the substrate. The catalyst material is           ticle size of about 30 µm or less. The method further includes
often a metal-solvent catalyst (e.g., cobalt, nickel, iron, or            subjecting the cell assembly to a temperature of at least
alloys thereof) that is used for promoting intergrowth of the             about 1000° Celsius and a pressure in the pressure trans-
diamond particles.                                                        mitting medium ofat least about 7.5 GPa to form PCD. The
    In one conventional approach, a constituent of the               55   PCD exhibits an average electrical conductivity of less than
cemented carbide substrate, such as cobalt from a cobalt-                 about 1200 S/m.
cemented tungsten carbide substrate, liquefies and sweeps                    In an embodiment a rotary drill bit includes a bit body
from a region adjacent to the volume of diamond particles                 including a leading end structure configured to facilitate
into interstitial regions between the diamond particles during            drilling a subterranean formation. The rotary drill bit also
the HPHT process. The cobalt acts as a catalyst to promote           60   includes a plurality of cutting elements mounted to the
intergrowth between the diamond particles, which results in               blades. At least one of the plurality of cutting elements
formation of bonded diamond grains. Often, a solvent cata-                includes a PCD element. At least a portion of the PCD
lyst may be mixed with the diamond particles prior to                     element includes a plurality of diamond grains defining a
subjecting the diamond particles and substrate to the HPHT                plurality of interstitial regions, the plurality of interstitial
process.                                                             65   regions, including metal-solvent catalyst. The at least a
   The presence of the solvent catalyst in the PCD table is               pmiion of the PCD element exhibits an average electrical
believed to reduce the thermal stability of the PCD table at              conductivity of less than about I 200 S/m.



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 25 of 39




                                                       US 10,507,565 B2
                                 3                                                                     4
    Further embodiments relate to applications utilizing the                FIG. 10 is a graph illustrating the wear volume from a
 disclosed PCD and PDCs in various articles and appara-                  vertical turret lathe ("VTL") test versus cell pressure rela-
 tuses, such as rotary drill bits, bearing apparatuses, wire-            tionship in which wear volume decreases with increasing
 drawing dies, machining equipment, and other articles and               cell pressure.
 apparatuses.                                                               FIG. llA is a schematic illustration of a method of
    Features from any of the disclosed embodiments may be                fabricating the PDC shown in FIG. SA.
 used in combination with one another, without limitation. In               FIG. 11B is a schematic illustration of a method of
 addition, other features and advantages of the present dis-             fabricating another embodiment of a PDC using the methods
 closure will become apparent to those of ordinary skill in the          disclosed herein.
 art through consideration of the following detailed descrip-      lO       FIG. 12 is a graph illustrating residual principal stress
 tion and the accompanying drawings.                                    versus substrate thickness that was measured in a PCD table
                                                                         of a PDC fabricated at a pressure above about 7.5 GPa and
       BRIEF DESCRIPTION OF THE DRAWINGS                                a PCD table of a conventionally formed PDC.
                                                                            FIG. 13 is an isometric view of an embodiment of a rotary
     The drawings illustrate several embodiments of the inven- 15       drill bit that may employ one or more of the disclosed PDC
  tion, wherein identical reference numerals refer to identical         embodiments.
 elements or features in different views or embodiments                     FIG. 14 is a top elevation view of the rotary drill bit
 shown in the drawings.                                                 shown in FIG. 13.
     FIG. lA is a schematic diagram of an example of a 20                   FIG. 15 is an isometric cut-away view of an embodiment
                                                                        of a thrust-bearing apparatus that may utilize one or more of
 magnetic saturation apparatus configured to magnetize a
                                                                        the disclosed PDC embodiments.
 PCD sample approximately to saturation.
                                                                            FIG. 16 is an isometric cut-away view of an embodiment
     FIG. 1B is a schematic diagram of an example of a                  of a radial bearing apparatus that may utilize one or more of
 magnetic saturation measurement apparatus configured to                the disclosed PDC embodiments.
 measure a saturation magnetization of a PCD sample.                 25     FIG. 17 is a schematic isometric cut-away view of an
     FIG. 2 is a schematic diagram of an example of a                   embodiment of a subterranean drilling system including the
 coercivity measurement apparatus configured to determine a             thrust-bearing apparatus shown in FIG. 15.
 coercivity of a PCD sample.                                               FIG. 18 is a side cross-sectional view of an embodiment
     FIG. 3A is an isometric view of an embodiment of a PDC             of a wire-drawing die that employs a PDC fabricated in
 including a PCD table formed from any of the PCD embodi- 30            accordance with the principles described herein.
 ments disclosed herein.
     FIG. 3B is a functional block diagram of an embodiment                               DETAILED DESCRIPTION
 of a multi-probe resistance measurement testing system
 configured to measure electrical resistance of a PCD table                Embodiments of the invention relate to PCD exhibiting
 that may be used to measure electrical conductivity of the 35 enhanced diamond-to-diamond bonding and related PDCs,
 PCD or PCD tables disclosed herein.                                    rotary drill bits, and methods of fabrication. It is currently
     FIG. 4 is a schematic diagram for four-probe electrical            believed    by the inventors that as the sintering cell pressure
 resistance measurements on a PDC sample using the system                employed during the HPHT process used to fabricate such
                                                                         PCD is moved further into the diamond-stable region away
 shown in FIG. 3A.
                                                                    40 from the graphite-diamond equilibrium line; the rate of
     FIG. 5 is a top isometric view of the sensor-probe arrange-
                                                                        nucleation and growth of diamond increases. Such increased
 ment of the testing system shown in FIG. 4.                            nucleation and growth of diamond between diamond par-
     FIG. 6A is an isometric view of an embodiment of a                 ticles (for a given diamond particle formulation) may result
 sample-holder assembly for holding a PDC sample to be                  in PCD being formed exhibiting a relatively lower metal-
tested.                                                             45 solvent catalyst content with an associated relatively low
     FIG. 6B is a cross-sectional view of the sample-holder             average electrical conductivity, a higher coercivity, a lower
assembly shown in FIG. 6A, with a PDC sample to be tested               specific magnetic saturation, and/or a lower specific perme-
held therein.                                                           ability (i.e., the ratio of specific magnetic saturation to
     FIGS. 7A and 7B are electrical conductivity distributions          coercivity) than PCD formed at a lower sintering pressure.
in PCD tables of two different PDC cutter samples, with the so Embodiments also relate to PDCs having a PCD table
electrical conductivity grey scale in Siemens/meter ("S/m").            comprising such PCD, methods of fabricating such PCD and
     FIG. SA is a cross-sectional view of an embodiment of a            PDCs, and applications for such PCD and PDCs in rotary
PDC including a PCD table formed from any of the PCD                    drill bits, bearing apparatuses, wire-drawing dies, machining
embodiments disclosed herein.                                           equipment, and other articles and apparatuses.
     FIG. 8B is a cross-sectional view of an embodiment of a 55
PDC illustrating a PCD table that has been leached to                                          PCD Embodiments
deplete metal-solvent catalyst from a region thereof.
    FIG. SC is an enlarged cross-sectional view of FIG. SA of              According to various embodiments, unleached PCD sin-
the PDC shown in FIG. 8A.                                               tered at a pressure of at least about 7.5 GPa may exhibit a
    FIG. 8D is an electrical conductivity gradient profile of 60 coercivity of 115 Oe or more, a high-degree of diamond-
the PCD table shown in FIG. 8A showing the magnitude of                 to-diamond bonding, a specific magnetic saturation of about
the electrical conductivity represented as arrow length, with           15 G·cm3 /g or less, a metal-solvent catalyst content of about
the magnitude of the electrical conductivity decreasing with            7.5 weight% ("wt%") or less, an electrical conductivity of
distance from the working surface.                                      less than about 1200 Sim, or combinations thereof. The PCD
    FIG. 9 is a graph illustrating the electrical conductivity, CJ, 65 includes a plurality of diamond grains directly bonded
versus cell pressure relationship in which electrical conduc-           together via diamond-to-diamond bonding to define a plu-
tivity decreases with increasing cell pressure.                         rality of interstitial regions. At least a portion of the inter-



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 26 of 39




                                                      US 10,507,565 B2
                                5                                                                    6
   stitial regions or, in some embodiments, substantially all, or       wt % as indicated by a specific magnetic saturation of about
   a substantial portion of the interstitial regions may be              15 G·cm 3lg or less, or an electrical conductivity less than
   occupied by a metal-solvent catalyst, such as iron, nickel,          about 1200 Sim. For example, the electrical conductivity
   cobalt, or alloys of any of the foregoing metals. For                may be an average electrical conductivity of the PCD (e.g.,
   example, the metal-solvent catalyst may be a cobalt-based 5 a PCD table) or a region of the PCD. In a more detailed
   material including at least 50 wt % cobalt, such as a cobalt         embodiment, the coercivity of the PCD may be about 115 Oe
   alloy.                                                               to about 250 Oe, the specific magnetic saturation of the PCD
      The diamond grains may exhibit an average grain size of           may be greater than O G·cm3 lg to about 15 G·cm3 lg, and the
   about 50 µm or less, such as about 30 µm or less or about 20         electrical conductivity may be about 25 Sim to about 1000
   µm or less. For example, the average grain size of the 10 Sim. In an even more detailed embodiment, the coercivity of
   diamond grains may be about 10 µm to about 20 µm, about              the PCD may be about 115 Oe to about 17 5 Oe, the specific
   15 µm to about 19 .5 µm, about 15 µm to about 18 µm, about          magnetic saturation of the PCD may be about 5 G·cm3 lg to
   10 µm to about 18 µm, or about 5 µm to about 18 µm. In               about 15 G·cm3 lg, and the electrical conductivity may be
   some embodiments, the average grain size of the diamond              less than about 750 Sim. In another more detailed embodi-
  grains may be about 10 µm or less, such as about 2 µm to 15 ment, the coercivity of the PCD may be about 155 Oe to
  about 5 µm or submicron. The diamond grain size distribu-            about 175 Oe, the specific magnetic saturation of the PCD
  tion of the diamond grains may exhibit a single mode, or             may be about 10 G·cm3 lg to about 15 G·cm3 lg, and the
  may be a bimodal or greater grain size distribution.                 electrical conductivity may be less than about 500 Sim. In
      The metal-solvent catalyst that occupies the interstitial        yet a another embodiment the coercivity of the PCD may be
  regions may be present in the PCD in an amount of about 7 .5 20 155 Oe to about 175 Oe, the specific magnetic saturation of
  wt % or less. In some embodiments, the metal-solvent                 the PCD may be about 10 G·cm3 lg to about 15 G·cm3 lg, and
  catalyst may be present in the PCD in an amount of greater           the electrical conductivity may be about 100 Sim to about
  than O wt% to about 7.5 wt%, about 3 wt% to about 7.5                500 Sim. In another embodiment, the coercivity of the PCD
  wt %, greater than O wt % to about 6 wt %, or about 3 wt             may be about 130 Oe to about 160 Oe, the specific magnetic
  % to about 6 wt%. In other embodiments, the metal-solvent 25 saturation of the PCD may be about 5 G·cm3lg to about 15
  catalyst content may be present in the PCD in an amount less         G·cm3 lg, and the electrical conductivity may be about 50
  than about 3 wt %, such as about 1 wt % to about 3 wt %              Sim to about 150 Sim. The specific permeability (i.e., the
  or a residual amount to about 1 wt %. By maintaining the             ratio of specific magnetic saturation to coercivity) of the
 metal-solvent catalyst content below about 7.5 wt %, the              PCD may be about 0.10 or less, such as about 0.060 to about
  PCD may exhibit a desirable level· of thermal stability 30 0.090. Despite the average grain size of the bonded diamond
 suitable for subterranean drilling applications.                      grains being less than about 30 µm, the metal-solvent
     Many physical characteristics of the PCD may be deter-            catalyst content in the PCD may be less than about 7 .5 wt%
 mined by measuring certain magnetic and electrical prop-             resulting in a desirable thermal stability.
 erties of the PCD because the metal-solvent catalyst may be              As discussed above, the electrical conductivity of the
 ferromagnetic. The amount of the metal-solvent catalyst 35 PCD may be less than 1200 Sim. In some embodiments, the
 present in the PCD may be correlated with the measured               electrical conductivity may be less than 1000 Sim, such as
 specific magnetic saturation of the PCD. A relatively larger         about 25 Sim to about 1000 Sim. In other embodiments, the
 specific magnetic saturation indicates relatively more metal-        electrical conductivity may be less than 750 Sim. In another
 solvent catalyst in the PCD.                                         embodiment, the electrical conductivity may be less than
     The mean free path between neighboring diamond grains 40 500 Sim, such as about 100 Sim to about 500 S/m. In a more
 of the PCD may be correlated with the measured coercivity            restrictive embodiment, the electrical conductivity may be
 of the PCD. A relatively large coercivity indicates a rela-          about 50 Sim to about 150 Sim.
 tively smaller mean free path. The mean free path is repre-              In an embodiment, diamond particles having an average
 sentative of the average distance between neighboring dia-           particle size of about 18 µm to about 20 µmare positioned
 mond grains of the PCD, and thus may be indicative of the 45 adjacent to a cobalt-cemented tungsten carbide substrate and
 extent of diamond-to-diamon d bonding in the PCD. A                  subjected to an HPHT process at a temperature of about
relatively smaller mean free path, in well-sintered PCD, may          1390° C. to about 1430° C. and a pressure of about 7.8 GPa
 indicate relatively more diamond-to-diamon d bonding.                to about 8.5 GPa. The PCD so-formed as a PCD table
     As merely one example, ASTM B886-03 (2008) provides              bonded to the substrate may exhibit one or more of the
a suitable standard for measuring the specific magnetic 50 following properties: a coercivity of about 155 Oe to about
saturation andASTM B887-03 (2008) el provides a suitable              175 Oe, a specific magnetic saturation of about 10 G·cm3 lg
standard for measuring the coercivity of the PCD. Although           to about 15 G·cm 3lg, and a cobalt content of about 5 wt%
bothASTM B886-03 (2008) andASTM B887-03 (2008) el                    to about 7.5 wt %, or an electrical conductivity less than
are directed to standards for measuring magnetic properties          about 750 Sim.
of cemented carbide materials, either standard may be used 55             In one or more embodiments, a specific magnetic satura-
to determine the magnetic properties of PCD. A KOERZI-               tion constant for the metal-solvent catalyst in the PCD may
MAT CS 1.096 instrument (commercially available from                 be about 185 G·cm3 lg to about 215 G·cm3 lg. For example,
Foerster Instruments of Pittsburgh, Pa.) is one suitable             the specific magnetic saturation constant for the metal-
instrument that may be used to measure the specific mag-             solvent catalyst in the PCD may be about 195 G·cm3 lg to
netic saturation and the coercivity of the PCD.                                          3
                                                                  60 about 205 G·cm lg. It is noted that the specific magnetic
    Generally, as the sintering pressure that is used to form the    saturation constant for the metal-solvent catalyst in the PCD
PCD increases, the coercivity may increase while the mag-            may be composition dependent.
netic saturation and electrical conductivity may decrease.                Generally, as the sintering pressure is increased above 7 .5
The PCD defined collectively by the bonded diamond grains            GPa, a wear resistance of the PCD so-fonned may increase
and the metal-solvent catalyst may exhibit one or more of 65 relative to PCD formed at lower pressures. For example, the
the following properties: a coercivity of about 115 Oe or            Gratio may be at least about 4.0xl06, such as about 5.0x!0 6
more, a metal-solvent catalyst content of less than about 7.5        to about 15.0xl0 6 or, more particularly, about 8.0xl0 6 to



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 27 of 39




                                                      US 10,507,565 B2
                                7                                                                      8
  about 15.0xl0 6 • In some embodiments, the G,.atio may be at           combinations of the foregoing. This nucleation and growth
  least about 30.0x106 • The G,.atio is the ratio of the volume of       of diamond in combination with the sintering pressure of at
  workpiece cut to the volume of PCD worn away during a                  least about 7.5 GPa may contribute to PCD so-formed
  cutting process, such as in a vertical turret lathe ("YTL") test       having a metal-solvent catalyst content ofless than about 7 .5
  in which the workpiece is cooled during the cutting process. 5         wt%.
  An example of suitable parameters that may be used to                     FIGS. lA, lB, and 2 schematically illustrate the manner
  determine a Gratio of the PCD are a depth of cut for the PCD           in which the specific magnetic saturation and the coercivity
 cutting element of about 0.254 mm, a back rake angle for the            of the PCD may be determined using an apparatus, such as
  PCD cutting element of about 20 degrees, an in-feed for the            the KOERZIMAT CS 1.096 instrument. FIG. lA is a sche-
  PCD cutting element of about 6.35 mm/rev, a rotary speed 10            matic diagram of an example of a magnetic saturation
 of the workpiece to be cut of about 101 rpm, and the                    apparatus 100 configured to magnetize a PCD sample to
 workpiece may be made from Barre granite having a 914                   saturation. The magnetic saturation apparatus 100 includes a
 mm outer diameter and a 254 mm inner diameter. During the               saturation magnet 102 of sufficient strength to magnetize a
 G,.atio test, the workpiece is cooled with a coolant, such as           PCD sample 104 at least approximately to saturation. The
 water.                                                            15    saturation magnet 102 may be a permanent magnet or an
     In addition to the aforementioned Gratio' despite the               electromagnet. In the illustrated embodiment, the saturation
 presence of the metal-solvent catalyst in the PCD, the PCD              magnet 102 is a permanent magnet that defines an air gap
 may exhibit a thermal stability that is close to, substantially         106, and the PCD sample 104 may be positioned on a sample
 the same as, or greater than a partially leached PCD material           holder 108 within the air gap 106. When the PCD sample
 formed by sintering a substantially similar diamond particle 20         104 is light-weight, it may be secured to the sample holder
 formulation at a lower sintering pressure (e.g., up to about            108 using, for example, double-sided tape or other adhesive
 5.5 GPa) and in which the metal-solvent catalyst (e.g.,                 so that the PCD sample 104 does not move responsive to the
 cobalt) is leached therefrom to a depth of about 60 µm to               magnetic field from the saturation magnet 102 and the PCD
 about 100 µm from a working surface. The thermal stability              sample 104 is magnetized approximately to saturation.
 of the PCD may be evaluated by measuring the distance cut 25              Referring to the schematic diagram of FIG. lB, after
 in a workpiece prior to catastrophic failure, without using            magnetizing the PCD sample 104 approximately to satura-
 coolant, in a vertical lathe test (e.g., vertical turret lathe or      tion using the magnetic saturation apparatus 100, a magnetic
a vertical boring mill). An example of suitable parameters              saturation of the PCD sample 104 may be measured using a
 that may be used to determine thermal stability of the PCD             magnetic saturation measurement apparatus 120. The mag-
 are a depth of cut for the PCD cutting element of about 1.27 30        netic saturation measurement apparatus 120 includes a
mm, a back rake angle for the PCD cutting element of about              Hehnholtz measuring coil 122 defining a passageway
20 degrees, an in-feed for the PCD cutting element of about             dimensioned so that the magnetized PCD sample 104 may
 1.524 mm/rev, a cutting speed of the workpiece to be cut of            be positioned therein on a sample holder 124. Once posi-
about 1.78 m/sec, and the workpiece may be made from                    tioned in the passageway, the sample holder 124 supporting
Barre granite having a 914 mm outer diameter and a 254 mm 35            the magnetized PCD sample 104 may be moved axially
inner diameter. In an embodiment, the distance cut in a                 along an axis direction 126 to induce a current in the
workpiece prior to catastrophic failure as measured in the              Hehnholtz measuring coil 122. Measurement electronics
above-described vertical lathe test may be at least about               128 are coupled to the Hehnholtz measuring coil 122 and
 1300 m, such as about 1300 m to about 3950 m.                          configured to calculate the magnetic saturation based upon
    PCD formed by sintering diamond particles having the 40             the measured current passing through the Helmholtz mea-
same diamond particle size distribution as a PCD embodi-                suring coil 122. The measurement electronics 128 may also
ment of the invention, but sintered at a pressure of, for               be configured to calculate a weight percentage of magnetic
example, up to about 5.5 GPa and at temperatures in which               material in the PCD sample 104 when the composition and
diamond is stable may exhibit a coercivity of about 100 Oe              magnetic characteristics of the metal-solvent catalyst in the
or Jess, a specific magnetic saturation of about 16 G·cm3/g 45          PCD sample 104 are known, such as with iron, nickel,
or more, and an electrical conductivity of about 750 Sim or             cobalt, and alloys thereof. Specific magnetic saturation may
more. Thus, in one or more embodiments of the invention,                be calculated based upon the calculated magnetic saturation
PCD exhibits a metal-solvent catalyst content of Jess than              and the measured weight of the PCD sample 104.
7 .5 wt % and a greater amount of diamond-to-diamond                       The amount of metal-solvent catalyst in the PCD sample
bonding between diamond grains than that of a PCD sintered 50           104 may be determined using a number of different analyti-
at a lower pressure, but with the same precursor diamond                cal techniques. For example, energy dispersive spectroscopy
particle size distribution and catalyst.                                (e.g., EDAX), wavelength dispersive x-ray spectroscopy
    It is currently believed by the inventors that forming the          (e.g., WDX), and/or Rutherford backscattering spectroscopy
PCD by sintering diamond particles at a pressure of at least            may be employed to determine the amount of metal-solvent
about 7.5 GPa may promote nucleation and growth of 55                   catalyst in the PCD sample 104.
diamond between the diamond particles being sintered so                    If desired, a specific magnetic saturation constant of the
that the volume of the interstitial regions of the PCD                  metal-solvent catalyst content in the PCD sample 104 may
so-formed is decreased compared to the volume of intersti-              be determined using an iterative approach. A value for the
tial regions if the same diamond particle distribution was              specific magnetic saturation constant of the metal-solvent
sintered at a pressure of, for example, up to about 5.5 GPa 60          catalyst in the PCD sample 104 may be iteratively chosen
and at temperatures where diamond is stable. For example,               until a metal-solvent catalyst content calculated by the
the diamond may nucleate and grow from carbon provided                  analysis software of the KOERZIMAT CS 1.096 instrument
by dissolved carbon in metal-solvent catalyst (e.g., liquefied          using the chosen value substantially matches the metal-
cobalt) infiltrating into the diamond particles being sintered,         solvent catalyst content determined via an analytical tech-
partially graphitized diamond particles, carbon from a sub- 65          nique, such as energy dispersive spectroscopy, wavelength
strate, carbon from another source (e.g., graphite particles            dispersive x-ray spectroscopy, and/or Rutherford backscat-
and/or fullerenes mixed with the diamond particles), or                 tering spectroscopy.



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 28 of 39




                                                   US 10,507,565 B2
                              9                                                                   10
    FIG. 2 is a schematic diagram of a coercivity measure-           ity) to a threshold value known to correlate to the threshold
 ment apparatus 200 configured to determine a coercivity of          electrical conductivity value for a given PCD microstruc-
 a PCD sample. TI1e coercivity measurement apparatus 200             ture. In another embodiment, the electrical conductivity may
 includes a coil 202 and measurement electronics 204                 be measured directly.
 coupled to the coil 202. The measurement electronics 204 5             FIG. 3B is a functional block diagram of an embodiment
 are configured to pass a current through the coil 202 so that       of a multi-probe resistance measurement electrical imped-
 a magnetic field is generated. A sample holder 206 having a         ance testing ("EIT") system 400 that may be used to measure
 PCD sample 208 thereon may be positioned within the coil            electrical resistance or impedance. The system 400 includes
 202. A magnetization sensor 210 configured to measure a             an EIT unit 401 configured to measure an electrical resis-
 magnetization of the PCD sample 208 may be coupled to the 10        tance of the PCD table 302 at a plurality of locations. The
 measurement electronics 204 and positioned in proximity to          EIT unit 401 may include a plurality of probes 402 (e.g., 421
 the PCD sample 208.                                                 spring-loaded probes) configured to electrically contact a
    During testing, the magnetic field generated by the coil         surface 303 of the PCD table 302 of the PDC 300 (shown in
 202 magnetizes the PCD sample 208 approximately to                  FIG. 4), and a plurality of probes 404 (e.g., two probes) to
 saturation. Then, the measurement electronics 204 apply a 15       contact the substrate 304 of the PDC sample 300. For
 current so that the magnetic field generated by the coil 202        example, the probes 402 may be spring-loaded pins (e.g.,
 is increasingly reversed. The magnetization sensor 210              "pogo" pins used in printed circuit board testing) that make
 measures a magnetization of the PCD sample 208 resulting            contact with the surface 303 of the PCD table 302. Resis-
 from application of the reversed magnetic field to the PCD         tance measurements may be acquired and recorded at a
 sample 208. The measurement electronics 204 determine the 20       plurality of different locations when 121 of the probes 402
 coercivity of the PCD sample 208, which is a measurement           and the probes 404 are used in the system 400. The electrical
of the reverse magnetic field at which the magnetization of         resistance measurements may then be reconstructed into a
 the PCD sample 208 is zero.                                        3D electrical conductivity distribution of the PCD table 302
    Although diamond is not electrically conductive by itself,      using a reconstruction algorithm.
the sintering process for fabricating PCD introduces small 25           The system 400 may be configured to make 4-probe DC
amounts of metal-solvent catalyst (e.g., iron, nickel, cobalt,      resistance measurements in the approximate range from 0.1
or alloys thereof) into the interstitial regions between the        mQ to lQ on the PDC sample 300. The substrate 304 of the
bonded diamond grains of the PCD. For example, cobalt               PDC sample 300 may be used as a reference conductor. One
present during sintering of diamond particles, may act as a         of the current probes and one of the voltage probes may be
metal-solvent catalyst that promotes diamond-to-diamond 30          electrically connected to the substrate 304. The 4-probe
crystal bonding between the diamond grains during the               measurement setup may be completed by multiplexing one
HPHT sintering process. The macroscopic electrical con-             of the top surface-contacting probes 402 for current injection
ductivity of PCD may be related to the metal-solvent cata-          and another of the top surface-contacting probes 402 for
lyst content therein.                                               voltage measurement. Probe locations for the probes 402 are
   Additives to the PCD table may also influence the elec- 35       shown in the schematic diagram of FIG. 4 as+ shapes and
trical conductivity thereof. For example, the PCD table may         only one location is labeled as 402' for sake of clarity. Using
include silicon, silicon carbide, graphite, tungsten, tungsten      this probe arrangement, only one large current multiplexer
carbide, boron, combinations thereof, or other selected con-        and one large voltage multiplexer may be required.
stituents. Some additives may be alloyed with the metal-                Referring again to FIG. 3B, the system 400 includes a data
solvent catalyst of the PCD table (prior to or during the 40        acquisition module 406 (e.g., a USB data acquisition)
HPHT process) that is present interstitially between bonded         coupled to the EIT unit 401. The data acquisition module
diamond grains. For example, cobalt may be alloyed with             406 includes an analog output 408 that controls the output
tungsten and/or boron.                                              current of a precision current source 410 in the range from
   An embodiment of a PDC 300 including a PCD table 302             about -150 mA to about +150 mA. The current is routed to
and a cemented carbide substrate 304 is shown in FIG. 3A. 45        one of the 121 sensor probes 402 in contact with the PCD
The PCD table 302 includes at least one lateral surface 305,        table 302 through a 1:128 current multiplexer 412. For
an upper exterior working surface 303, and may include an           example, the current multiplexer 412 may be built using
optional chamfer 307 formed therebetween. It is noted that          commercially available 8:1 analog multiplexers with 5Q
at least a portion of the at least one lateral surface 305 and/or   maximum series 'on' resistance. One of the reference probes
the chamfer 307 may also function as a working surface 50           404 contacting the substrate 304 serves as a current sink and
(e.g., that contacts a subterranean formation during drilling       is grounded. A respective voltage measurement is taken
operations).                                                        between the sensor probe 402 selected by the 128:1 voltage
   An average electrical conductivity for the PCD table 302         multiplexer 424 and the second reference probe 404 con-
may be calculated based at least partially on at least one          tacting the substrate. The voltage is amplified by a program-
measured electrical resistance. Because measurements may 55         mable-gain instrumentation amplifier 414 and sent to an
be taken at a plurality of locations, any non-uniformity            analog input 416 of the data acquisition module 406. TI1e
within the distribution of the electrical conductivity of the       amplifier 414 may be programmed for gains of, for example,
PCD table 302 may also be determined, if desired. The               about 1, about 250, about 1000, and about 4000. Unity gain
existence of such non-uniformities (e.g., regions of signifi-       may be used for probe contact resistance measurement. A
cantly higher or lower conductivity) can be due to poorly 60        plurality of digital outputs 418 (e.g., 18 total) from the data
sintered diamond grains, high metal-solvent catalyst content        acquisition module 406 control all the multiplexers and the
regions, porosity, and/or cracks.                                   amplifier gain of the amplifier 424.
   It will be readily apparent to one of skill in the art that         A computer 420 (e.g., a desktop computer) is coupled to
actual calculation of the electrical conductivity of the PCD        or includes the data acquisition module 406 therein. The
table 302 may not be necessary in every case, as one may 65         computer 420 receives the electrical resistance measure-
alternatively compare the measured electrical resistance (or        ments taken by the EIT unit 401 from the analog input 416
another characteristic that correlates to electrical conductiv-     of the data acquisition module 406. The computer 420



                         Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 29 of 39




                                                      US 10,507,565 B2
                               11                                                                   12
   includes memory 421 storing software thereon containing             stantially homogeneous, the average electrical conductivity
   computer executable instructions configured for reconstruct-        varied from sample to sample, and was found to be strongly
   ing/calculating/analyzing the electrical conductivity distri-       influenced by metal-solvent catalyst content.
   bution in the PCD table 302 of the PDC sample 300 being                Additional details of suitable EIT testing systems and
  tested in accordance with a reconstruction algorithm and one 5 additional results are disclosed in U.S. patent application
  or more processors 423 for executing the computer execut-            Ser. No. 12/830,878 filed on 6 Jul. 2010 and titled METH-
   able instructions. For example, the one or more processors          ODS FOR NON-DESTRUCTNELY TESTING A POLY-
   423 may control the data acquisition module 406 and                 CRYSTALLINE DIAMOND ELEMENT, RELATED
  process the measured resistance data to reconstruct and              ELECTRICAL IMPEDANCE TOMOGRAPHY SYS-
  analyze the electrical conductivity distribution.               10 TEMS, AND ROTARY DRILL BIT INCLUDING SELEC-
      To calibrate the instrument, one or more precision refer-       TNELY ORIENTED POLYCRYSTALLINE DIAMOND
  ence resistors 47.2 are provided, such as 50 mQ, 20 mQ and           CUTTER, incorporated herein, in its entirety, by this refer-
  10 mQ in an embodiment. A secondary 4:1 voltage multi-               ence. It should be noted that the described EIT testing
  plexer 425 may be provided to accommodate 4-wire mea-               system is only one suitable system for determining electrical
  surements of these reference resistors 422. FIG. 3B shows 15 conductivity. Other measurement systems and techuiques
  only one exemplary reference resistor, but the connections          may be employed.
  of the other reference resistors may be similar.
     Referring to FIG. 5, an embodiment for a sensor assembly                 Embodiments of Methods for Fabricating PCD
  500 of the EIT unit 401 including a plurality of probes 402
  is illustrated. In an embodim~nt, the probes 402 may be 20              As previously discussed, and now discussed in more
  arranged in a triangular-grid pattern. It should be noted that      detail, the PCD may be formed by sintering a mass of a
 other sensor-assembly configurations may be used, e.g., for          plurality of diamond particles in the presence of a metal-
 PDC samples having a different size and/or a different               solvent catalyst. The diamond particles may exhibit an
 configuration.                                                       average particle size of about 50 µm or less, about 10 µm to
     FIGS. 6A and 6B illustrate an embodiment of a sample 25 about 20 µm, about 15 µm to about 19.5 µm, about 15 µm
 holder 600 that facilitates placement of the PDC sample 300          to about 18 µm, about 10 µm to about 18 µm, or about 5 µm
 to be tested using the system 400 so that reliable electrical       to about 18 µm. In some embodiments, the average particle
 contact with the sensor probes 402 and 404 may be estab-             size of the diamond particles may be about 10 µm or less,
 lished. The main body 602 has a cavity 604 therein config-           such as about 2 µm to about 5 µm or submicron.
 ured for holding the PDC sample 300. The PDC sample 300 30              In an embodiment, the diamond particles of the mass of
 may be centered and held in place by a resilient member 606         diamond particles may comprise a relatively larger size and
 (e.g., a soft O-ring) that is disposed in a groove formed in the    at least one relatively smaller size. As used herein, the
 main body 602 that encircles the PDC sample 300 and                 phrases "relatively larger" and "relatively smaller" refer to
 defines part of the cavity 604. The resilient member 606            particle sizes (by any suitable method) that differ by at least
 allows turning the part holder upside-down to place the part 35 a factoroftwo (e.g., 30 µm and 15 µm). According to various
 on top of the spring-loaded probes 402. The probes 402 are          embodiments, the mass of diamond particles may include a
 installed in and project outwardly from a base 608 having           portion exhibiting a relatively larger size (e.g., 30 µm, 20
 corresponding holes (e.g., 121 holes) drilled therein. The          µm, 15 µm, 12 µm, 10 µm, 8 µm) and another portion
 sensor assembly 600 may include a cap 610 that carries the          exhibiting at least one relatively smaller size (e.g., 6 µm, 5
 reference probes 404 that contact the substrate 304 of the 40 µm, 4 µm, 3 µm, 2 µm, 1 µm, 0.5 µm, less than 0.5 µm, 0.1
 PDC sample 300. One or more dowel pins 612 or other                 µm, less than 0.1 µm). In one embodiment, the mass of
 alignment structure may extend through sample holder com-           diamond particles may include a portion exhibiting a rela-
ponents 602, 608, and 610 to keep them in alignment.                 tively larger size between about 10 µm and about 40 ~un and
 Referring specifically to FIG. 6A, the components of the            another portion exhibiting a relatively smaller size between
 sample holder 600 may be compressed together so that the 45 about 1 µm and 4 µm. In some embodiments, the mass of
probes 402 and 404 are in electrical contact with the PDC            diamond particles may comprise three or more different
 sample 300 by, for example, thumb .screws 614 or other              sizes (e.g., one relatively larger size and two or more
compression mechanism.                                               relatively smaller sizes), without limitation.
     Optionally, a conductive paste and/or coating (e.g., a              It is noted that the as-sintered diamond grain size may
conductive grease containing silver, copper, gold, or com- 50 differ from the average particle size of the mass of diamond
binations thereof) may be applied to the surface 303 of the         particles prior to sintering due to a variety of different
PCD table 302 to help reduce any occurrence of poor probe           physical processes, such as grain growth, diamond particles
contact.                                                            fracturing, carbon provided from another carbon source
     The described system 400 was used to test a variety of         (e.g., dissolved carbon in the metal-solvent catalyst), or
PDC samples. Each PDC sample included a cobalt-ce- 55 combinations of the foregoing. The metal-solvent catalyst
mented carbide substrate having a PCD table bonded                   (e.g., iron, nickel, cobalt, or alloys thereof) may be provided
thereto. The PCD tables were comprised of a plurality of            in particulate form mixed with the diamond particles, as a
bonded-together diamond grains having cobalt infiltrated            thin foil or plate placed adjacent to the mass of diamond
from the substrate and disposed interstitially between the          particles, from a cemented carbide substrate including a
bonded-together diamond grains. The electrical conductivity 60 metal-solvent catalyst, or combinations of the foregoing.
distributions of PCD tables from two PDCs having substan-                In order to efficiently sinter the mass of diamond particles,
tially homogenous PCD tables are shown in FIGS. 7A and              the mass may be enclosed in a pressure transmitting
7B. Five slices through the 3D electrical conductivity dis-         medium, such as a refractory metal can, graphite structure,
tribution are shown at varying depths into the PCD table            pyrophyllite, and/or other suitable pressure transmitting
measured from an upper surface of the PCD table (e.g., the 65 structure to form a cell assembly. Examples of suitable
upper surface 303 in FIG. 3A). The depth is indicated above         gasket materials and cell structures for use in manufacturing
each slice. Even though the electrical conductivity is sub-         PCD are disclosed in U.S. Pat. No. 6,338,754 and U.S.



                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 30 of 39




                                                      US 10,507,565 B2
                                13                                                                   14
   patent application Ser. No. 11/545,929, each of which is             edge length of the anvil face may be about 1.20 to about
   incorporated herein, in its entirety, by this reference. Another      1.50, such as about 1.3 to abont 1.4 (e.g., about 1.31, about
   example of a suitable pressure transmitting material is               1.32, about 1.33, about 1.34, about 1.35, about 1.36, about
   pyrophyllite, which is commercially available from Won-               1.37, about 1.38, about 1.39, about 1.31 to about 1.34),
   derstone Ltd. of South Africa. In an embodiment, the pres- 5 greater than about 1.2, greater than about 1.3, or
                                                                                                                             about 1.4
   sure transmitting material/gasket material may comprise              to about 1.5. The anvils may be made from a cobalt-
   pyrophyllite generally in the shape of a cube having a cavity        cemented tungsten carbide or other material having a suf-
   for receiving the contents to be HPHT processed, with an             ficient compressive strength to help reduce damage thereto
   edge length of the cube being about 1.5 inch to about 2.0            through repetitive use in a high-volume commercial manu-
   inch, about 1.5 inch to about 1.8 inch, about 1.6 inch to about 10 facturing environment. Optionally, as an alternative
                                                                                                                               to or in
   1.8 inch, or about 1.75 inch to about 1.8 inch (e.g., about          addition to selectively dimensioning the surface area of each
   1.775 inch). The cell assembly, including the pressure trans-        anvil face, two or more internal anvils may be embedded in
   mitting medium and mass of diamond particles therein, is             the cubic high-pressure cell assembly to further intensify
  subjected to an HPHT process using an ultra-high pressure             pressure. For example, the article W. Utsumi, N. Toyama, S.
  press at a temperature of at least about 1000° C. (e.g., about 15 Endo and F. E. Fujita, "X-ray diffraction under ultrahigh
   1100° C. to about 2200° C., or about 1200° C. to about               pressure generated with sintered diamond anvils," J. Appl.
   1450° C.) and a pressure in the pressure transmitting                Phys., 60, 2201 (1986) is incorporated herein, in its entirety,
  medium of at least about 7.5 GPa (e.g., about 7.5 GPa to             by this reference and discloses that sintered diamond anvils
  about 15 GPa) for a time sufficient to sinter the diamond            may be embedded in a cubic pressure transmitting medium
  particles together in the presence of the metal-solvent cata- 20 for intensifying the pressure applied by an ultra-high
                                                                                                                                 pres-
  lyst and form the PCD comprising bonded diamond grains               sure press to a workpiece also embedded in the cubic
  defining interstitial regions occupied by the metal-solvent          pressure transmitting medium.
  catalyst. For example, the pressure in the pressure transmit-
  ting medium employed in the HPHT process may be at least                    PDC Embodiments and Methods of Fabricating
  about 8.0 GPa, at least about 9.0 GPa, at least about 10.0 25                                     PDCs
  GPa, at least about 11.0 GPa, at least about 12.0 GPa, or at
 least about 14 GPa.                                                       Referring to FIG. 8A, the PCD embodiments may be
      The pressure values employed in the HPHT processes               employed in a PDC for cutting applications, bearing appli-
 disclosed herein refer to the pressure in the pressure trans-         cations, or many other applications. FIG. 8A is a cross-
 mitting medium at room temperature (e.g., about 25° C.) 30 sectional view of the PDC 300 shown in FIG. 3A. The PCD
 with application of pressure using an ultra-high pressure            table 302 may be formed of PCD in accordance with any of
 press and not the pressure applied to exterior of the cell            the PCD embodiments disclosed herein. The PCD table 302
 assembly. The actual pressure in the pressure transmitting           exhibits at least one lateral dimension "d" (e.g., a diameter),
 medium at sintering temperature may be slightly higher. The          and may include an optional chamfer 307 formed between a
 ultra-high pressure press may be calibrated at room tern- 35 working surface 303 and a lateral surface 305.
 perature by embedding at least one calibration material that             Although FIG. 8A shows the working surface 303 as
 changes structure at a known pressure, such as PbTe, thal-           substantially planar, the working surface 303 may be con-
 lium, barium, or bismuth in the pressure transmitting                cave, convex, or another nonplanar geometry. The substrate
 medium. Further, optionally, a change in resistance may be           304 may be generally cylindrical or another selected con-
 measured across the at least one calibration material due to 40 figuration, without limitation. Although FIGS. 8A, and 8C
 a phase change thereof. For example, Pb Te exhibits a phase          show an interfacial surface 308 of the substrate 304 as being
 change at room temperature at about 6.0 GPa and bismuth              substantially planar, the interfacial surface 308 may exhibit
 exhibits a phase change at room temperature at about 7. 7            a selected nonplanar topography, such as a grooved, ridged,
 GPa. Examples of suitable pressure calibration techniques            or other nonplanar interfacial surface. The substrate 304 may
 are disclosed in G. Rousse, S. Klotz, A. M. Saitta, J. 45 include, without limitation, cemented carbides, such as
 Rodriguez-Carvajal, M. I. McMahon, B. Couzinet, and M.               tungsten carbide, titanium carbide, chromium carbide, nio-
 Mezouar, "Structure of the Intermediate Phase of Pb Te at            bium carbide, tantalum carbide, vanadium carbide, or com-
High Pressure," Physical Review B: Condensed Matter and              binations thereof cemented with iron, nickel, cobalt, or
 Materials Physics, 71, 224116 (2005) and D. L. Decker, W.            alloys thereof. For example, in one embodiment, the sub-
A. Bassett, L. Merrill, H. T. Hall, and J. D. Barnett, "High- 50 strate 304 comprises cobalt-cemented tungsten carbide.
Pressure Calibration: A Critical Review," J. Phys. Chem.                  As illustrated in FIG. 8B, the PCD table 302 shown in
Ref. Data, 1, 3 (1972).                                               FIG. 8A may be acid leached to a selected depth "d"
     In an embodiment, a pressure of at least about 7.5 GPa in       measured from the upper surface 323 and/or the chamfer
the pressure transmitting medium may be generated by                 327 to form a leached region 325 that is depleted of the
applying pressure to a cubic high-pressure cell assembly that 55 metal-solvent catalyst to form a PDC 320. For example, the
encloses the mass of diamond particles to be sintered using          leached region 325 may generally contour the upper surface
anvils, with each anvil applying pressure to a different face        323, the chamfer 327, and the at least one lateral surface 305.
of the cubic high-pressure assembly. In such an embodi-              The leached region 325 may extend along a selected length
ment, a surface area of each anvil face of the anvils may be         of the at least one lateral surface 305. A residual amount of
selectively dimensioned to facilitate application of pressure 60 the metal-solvent catalyst may be present in the leached
of at least about 7 .5 GPa to the mass of diamond particles          region 325 even after leaching. For exan1ple, the metal-
being sintered. For example, the surface area of each anvil          solvent catalyst may comprise about 0.8 weight % to about
                                    2                   2
may be less than about 12.0 cm (e.g., about 8 cm to about            1.50 weight% and, more particularly, about 0.9 weight% to
         2                            2
10 cm ), or greater than 12.0 cm such as about 14.7 cm2 to           about 1.2 weight % of the PCD table.
about 17 cm2 . In an embodiment, a suitable ratio of an edge 65           The leaching may be performed in a suitable acid (e.g.,
length of a face of the uncompressed cubic cell assembly             aqua regia, nitric acid, hydrofluoric acid, or combinations
containing the contents prior to being HPHT processed to an          thereof) so that the leached region 325 of the PCD table 302,



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
    Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 31 of 39




                                                          US 10,507,565 B2
                                   15                                                                   16
      as shown in FIG. 8B is substantially free of the metal-              surface 308 of the substrate 304. As previously discussed,
      solvent catalyst. As a result of the metal-solvent catalyst          the substrate 304 may include a metal-solvent catalyst. The
      being depleted from the at least partially leached PCD               mass of diamond particles 1100 and substrate 304 may be
      region 325, the PCD table 302 is relatively more thermally           subjected to an HPHT process using conditions previously
      stable.                                                          5 described with respect to sintering the PCD embodiments
          FIG. SC is an enlarged cross-sectional view of the PCD           disclosed herein. The PDC 300 so-formed includes tlie PCD
      300 shown in FIG. SA. FIG. SC illustrates the thickness "t"          table 302 that comprises PCD, formed of any of tlie PCD
      of the PCD table 302 that extends from the working surface           embodiments disclosed herein, integrally formed with the
      303 to the interfacial surface 308. In an embodiment, the            substrate 304 and bonded to the interfacial surface 308 of the
     electrical conductivity of the PCD table 302 decreases 10 substrate 304. If tl1e substrate 304 includes a metal-solvent
      gradually with distance from the working surface 303 (a              catalyst, tlie metal-solvent catalyst may liquefy and infiltrate
     region of relatively higher electrical conductivity) to the           the mass of diamond particles 1100 to promote growth
     interfacial surface 308 (a region ofrelatively lower electrical       between adjacent diamond particles of the mass of diamond
     conductivity), thereby creating an electrical conductivity           particles 1100 to form the PCD table 302 comprised of a
     gradient profile as shown in FIG. 8D.                            15 body of bonded diamond grains having the infiltrated metal-
          As illustrated in FIG. 8D, the magnitude of the electrical       solvent catalyst interstitially disposed between bonded dia-
     conductivity is represented by the length of arrows 301, with        mond grains. For example, if the substrate 304 is a cobalt-
     the greatest magnitude of electrical conductivity at the             cemented tungsten carbide substrate, cobalt from the
     working surface 303 and the smallest magnitude of electrical         substrate 304 may be liquefied and infiltrate tlie mass of
     conductivity at the interfacial surface 308. This electrical 20 diamond particles 1100 to catalyze formation of the PCD
     conductivity gradient profile may exist independently of the         table 302.
     thickness "t" of the PCD table 3 02, such as for both thin and          Employing selectively dimensioned anvil faces and/or
     thick PCD bodies.                                                    internal anvils in tlie ultra-high pressure press used to
         Generally, as the sintering cell pressure that is used to        process the mass of diamond particles 1100 and substrate
     form the PCD increases, the amount of metal-solvent cata- 25 304 enables forming the at least one lateral dimension "d" of
     lyst in the PCD may decrease. For a given PCD microstruc-            the PCD table 302 to be about 0.80 cm or more. Referring
     ture, the amount of metal-solvent catalyst present in the PCD        again to FIG. SA, for example, the at least one lateral
     may be correlated with the measured electrical conductivity          dimension "d" may be about 0.80 cm to about 3.0 cm and,
     ( cr) of the PCD. Accordingly, a relatively small amount of          in some embodiments, about 1.3 cm to about 1.9 cm or about
    metal-solvent catalyst within the PCD generally indicates a 30 1.6 cm to about 1.9 cm. A representative volume oftlie PCD
    relatively small value of electrical conductivity.                    table 302 (or any PCD article of manufacture disclosed
         Electrostatic conductivity measurements may depend on           herein) formed using the selectively dimensioned anvil faces
     having adequate contact between pin probes (FIG. 5) and              and/or internal anvils may be at least about 0.050 cm3 • For
    residual metal-solvent catalyst in the PCD table. As metal-           example, the volume may be about 0.25 cm3 to at least about
     solvent catalyst content is reduced, it is possible that pin 35 1.25 cm3 or about 0.1 cm3 to at least about 0.70 cm3 . A
    probes may contact more diamond and less metal-solvent               representative volume for tile PDC 300 may be about 0.4
    catalyst. As the graph in FIG. 9 illustrates, as sintering cell      cm3 to at least about 4.6 cm3 , such as about 1.1 cm3 to at
    pressure increases from approximately 1 GPa to approxi-               least about 2.3 cm3 •
    mately 8 GPa, and metal-solvent catalyst content decreases,              In other embodiments, a PCD table according to an
    the electrical conductivity of the PCD may also decrease in 40 embodiment may be separately formed using an HPHT
    a relatively non-linear fashion. These values of cell pressure       sintering process and, subsequently, bonded to the interfacial
    are shown to approach a value of about 8 GPa as values for            surface 308 of the substrate 304 by brazing, using a separate
    electrical conductivity reach a substantially constant value         HPHT bonding process, or any other suitable joining tech-
    with increasing cell pressure. The inventors believe that the        nique, without limitation. In yet another embodiment, a
    decrease in metal-solvent catalyst content under high pres- 45 substrate may be formed by depositing a binderless carbide
    sure may be the reason for the non-linearity of conductivity         (e.g., tungsten carbide) via chemical vapor deposition onto
    observed at higher cell pressures (e.g., lower cobalt concen-        the separately formed PCD table.
    trations) as seen in FIG. 9.                                             FIG. 118 is a schematic illustration of anotlier embodi-
         As shown in FIG. 10, values for cell pressure and wear          ment of a method for fabricating a PDC 1140. FIG. 11B
    volume (the amount of material removed from the PCD 50 illustrates a layered PCD precursor assembly 1120 of a first
    table in a YTL test) may be similarly correlated. FIG. 10            layer 1122 of a mass of diamond particles having a fine
    illustrates that as cell pressure increases from approximately       average particle size (e.g., an average particle size of about
    1 GPa to approximately 8 GPa, the wear volume is also                10 µm to about 20 µm, less than about 30 µm, about 20 to
    found to decrease in a relatively non-linear fashion. As             about 40 µm, or about 11 µm to about 19.5 µm, greater than
    values of cell pressure approach a value of approximately 8 55 10 µm, about 10 µm to about 20 µm, less than about 20 µm,
    GPa, the values for wear volume reach a substantially                less than about 25 µm, about 15 µm to about 25 µm, or about
    constant value with increasing cell pressure. The data shown         20 µm) adjacent to a second layer 1124 of amass of diamond
    in FIG. 10 may be measured after cutting a fixed volume of           particles having a coarse average particle size that is greater
    rock. As the cell pressure increases, the wear resistance may        than the fine average particle size of the first layer 1122 (e.g.,
    continue to increase until essentially no wear exists after 60 at least about 40 µm, about 40 µm to about 60 µm, about 30
    cut1ing this fixed volume of rock.                                   µm to about 50 µm, greater than about 20 µm, greater than
        FIG. llA is a schematic illustration of an embodiment of         about 30 µm, about 20 µm to about 40 µm, about 20 µm to
    a method for fabricating the PDC 300 shown in FIGS. 3A               about 50 µm, about 35 µm to about 45 µm, about 40 µm,
    and 8A. Referring to FIG. 11, a mass of diamond particles            about 1.5 to about 4 times the fine average particle size,
    1100 having any of the above-mentioned average particle 65 about 2 to about 2.5 times the fine average particle size, etc.).
    sizes and distributions ( e.g., an average particle size of about    The second layer 1124 may include about 2% to about 8%
    50 µm or less) is positioned adjacent to the interfacial             by weight tungsten, tungsten carbide, sintered tungsten



                               Copy provided by USPTO from the PIRS Image Database on 12-20-20 I 9
!
l
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 32 of 39




                                                    US 10,507,565 B2
                              17                                                                 18
   carbide, or combinations thereof. Although the illustrated         process, an infiltrant from, for example, a cemented carbide
   embodiment of the PDC precursor assembly 1120 only                 substrate may infiltrate into the interstitial regions from
   utilizes two layers of diamond particles, two or more, or         which the metal-solvent catalyst was depleted. For example,
   more than three layers may be employed. In one embodi-            the infiltrant may be cobalt that is swept-in from a cobalt-
   ment, each layer may have a progressively smaller average 5 cemented tungsten carbide substrate. In one embodiment,
  diamond particle size with distance away from the substrate        the first and/or second HPHT process may be performed at
   1104.                                                             a pressure of at least about 7 .5 GPa. In one embodiment, the
      As shown in FIG. 11B, the layered PCD precursor assem-         infiltrant may be leached from the infiltrated PCD table
  bly 1120 is positioned adjacent to the interfacial surface         using a second acid leaching process following the second
  1108 of the substrate 1104. As previously discussed, the IO HPHT process.
  substrate 1104 may include a metal-solvent catalyst. The              In some embodiments, the pressure employed in the
  layered PCD precursor assembly 1120 and the substrate              HPHT process used to fabricate the PDC 300 may be
  1104 may be subjected to an HPHT process using conditions          sufficient to reduce residual stresses in the PCD table 302
  previously described with respect to sintering the PCD             that develop during the HPHT process due to the thermal
  embodiments disclosed herein. The PDC 1140 so-formed 15 expansion mismatch between the substrate 304 and the PCD
  includes the PCD table 1130 that comprises PCD that is             table 302. In such an embodiment, the principal stress
  integrally formed with the substrate 1104 and bonded to the        measured on the working surface 303 of the PDC 300 may
  interfacial surface 1108 of the substrate 1104. If the substrate  exhibit a value of about -345 MPa to about O MPa, such as
  1104 includes a metal-solvent catalyst, the metal-solvent         about -289 MPa. For example, the principal stress measured
  catalyst may liquefy and infiltrate the layered PCD precursor 20 on the working surface 303 may exhibit a value of about
  assembly 1120 to promote growth between adjacent dia-              -345 MPa to about O MPa. A conventional PDC fabricated
 mond particles of the layered PCD precursor assembly 1120          using an HPHT process at a pressure below about 7.5 GPa
 to form the PCD table 1130 comprised of a body of bonded           may result in a PCD table thereof exhibiting a principal
 diamond grains having the infiltrated metal-solvent catalyst       stress on a working surface thereof of about -1724 MPa to
 interstitially disposed between the bonded diamond grains. 25 about -414 MPa, such as about -770 MPa.
 For example, if the substrate 1104 is a cobalt-cemented                Residual stress may be measured on the working surface
 tungsten carbide substrate, cobalt from the substrate 1104         303 of the PCD table 302 of the PDC 300 as described in T.
 may be liquefied and infiltrate the layered PCD precursor          P. Lin, M. Hood, G. A. Cooper, and R. H. Smith, "Residual
 assembly 1120 to catalyze formation of the PCD table 1140.         stresses in polycrystalline diamond compacts," J. Am.
 Providing a coarser layer of diamond particles (e.g., coarse 30 Ceram. Soc. 77, 6, 1562-1568 (1994). More particularly,
 diamond particle of the second layer 1124) adjacent to the         residual strain may be measured with a rosette strain gage
 substrate 1104 may prevent or at least reduce braze cracking       bonded to the working surface 303. Such strain may be
 when the PDC 1140 is brazed to a structure such as bit body        measured for different levels of removal of the substrate 3 04
 of a rotary drill bit.                                             (e.g., as material is removed from the back of the substrate
     The PCD precursor assembly 1120 may be subjected to 35 304). Residual stress may be calculated from the measured
 HPHT processing at any of the HPHT conditions disclosed            residual strain data.
 herein. The PCD table 1130 of the PDC 1140 so-formed may               FIG. 12 is a graph of residual principal stress versus
 exhibit two distinct diamond grain layers, a first layer 1132      substrate thickness that was measured in a PCD table of a
 adjacent to the substrate including coarse-sized diamond           PDC fabricated at pressure above about 7.5 GPa in accor-
 grains exhibiting a coarse-sized average grain size, and a 40 dance with an embodiment of the invention and a PCD table
 second layer 1134 adjacent to the first layer including           of a conventionally formed PDC. The residual principal
 fine-sized diamond grains exhibiting a fine-sized average          stress was determined using the technique described in the
 grain size smaller than the coarse-sized average grain sin~.      article referenced above by Lin et al. Curve 1210 shows the
 The average diamond grain sizes may be the same or similar        measured residual principal stress on a working surface of
to that of average diamond particle sizes used to form it. For 45 the PDC fabricated at a pressure above about 7 .5 GPa. The
example, an average diamond grain size of the first layer          PDC that was fabricated at a pressure above about 7 .5 GPa
 1132 may be the same or similar to that of the coarse             had a thickness dimension of about 1 mm and the substrate
diamond particle size of the second layer 1124 and the             had a thickness dimension of about 7 mm and a diameter of
average diamond grain size of the second layer 1134 may be         about 13 mm. Curve 1212 shows the measured residual
the same or similar to that of the fine average diamond 50 principal stress on a working surface of a PCD table of a
particle size of the first layer 1122. As another example, the     conventionally PDC fabricated at pressure below about 7.5
average diamond grain size of the first layer 1132 may have        GPa. The PDC that was fabricated at a pressure below about
a coarse average diamond grain size of greater than about 20       7 .5 GPa had a thickness dimension of about 1 mm and the
µm, greater than about 30 µm, about 20 µm to about 40 ~tm,         substrate had a thickness dimension of about 7 mm and a
about 30 µm to about 40 µm, about 20 µm to about 50 µm, 55 diameter of about 13 mm. The highest absolute value of the
about 40 µm to about 50 µm, or about 35 µm to about 45 µm.         residual principal stress occurs with the full substrate length
The average diamond grain size of the second layer 1134            of about 7 mm. As shown by the curves 1210 and 1212,
may have a fine average diamond grain size of greater than         increasing the pressure, employed in the HPHT process used
about IO µm, about 10 µm to about 20 µm, less than about           to fabricate a PDC, above about 7 .5 GPa may reduce the
20 µm, less than about 25 µm, about 15 µm to about 25 µm, 60 highest absolute value of the principal residual stress in a
and about 15 µm to about 20 µm.                                    PCD table thereof by about 60% relative to a conventionally
    In another embodiment, a PCD table may be fabricated           fabricated PDC. For example, at the full substrate length, the
according to any of the disclosed embodiments in a first           absolute value of the principal residual stress in the PCD
HPHT process, leached to remove substantially all of the           table fabricated at a pressure above about 7.5 GPa is about
metal-solvent catalyst from the interstitial regions between 65 60% less than the absolute value of the principal residual
the bonded diamond grains, and subsequently bonded to a            stress in the PCD table of the conventionally fabricated
substrate in a second HPHT process. In the second HPHT             PDC.



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 33 of 39




                                                  US 10,507,565 B2
                            19                                                                           20
   The following working examples provide further detail      form a PCD table bonded to the substrate. The surface area
about the magnetic properties of PCD tables of PDCs           of each anvil of the HPHT press and the hydraulic line
fabricated in accordance with the principles of some of the   pressure used to drive the anvils were selected so that the
specific embodiments of the invention. The magnetic prop-     sintering pressure was at least about 7.8 GPa. The tempera-
erties of each PCD table listed in Tables I-IV were tested s
                                                              ture of the HPHT process was about 1400° C. and the
using a KOERZIMAT CS 1.096 instrument that is commer-
                                                              sintering pressure was at least about 7.8 GPa. The sintering
cially available from Foerster Instruments of Pittsburgh, Pa.
The specific magnetic saturation of each PCD table was        pressures  listed in Table I refer to the pressure in the
measured in accordance with ASTM 8886-03 (2008) and           high-pressure cell medium at room temperature, and the
the coercivity of each PCD table was measured usingASTM 10 actual sintering pressures at the sintering temperature are
8887-03 (2008)el using a KOERZIMAT CS 1.096 instru-           believed to be greater. After the HPHT process, the PCD
ment. The amount of cobalt-based metal-solvent catalyst in    table was removed from the substrate by grinding away the
the tested PCD tables was determined using energy disper-     substrate. However, the substrate may also be removed using
sive spectroscopy and Rutherford backscattering spectros-     electro-discharge machining or another suitable method.
                                                                                          TABLE I
                                                                    Selected Magnetic Properties of PCD Tables Fabricated
                                                                          According to Embodiments of the Invention

                                                                                         Specific
                                                           Average         Sintering    Magnetic                                 Specific
                                                           Diamond         Pressure     Saturation   Calculated Coercivity     Permeability
                                                      Particle Size (µm)    (GPa)      (G · cm3/g)   Cowt %       (Oe)       (G · cm3/g · Oe)

                                                  1           20              7.8         11.15        5.549       130.2         0.08564
                                                  2           19              7.8         11.64        5.792       170.0         0.06847
                                                  3           19              7.8         11.85        5.899       157.9         0.07505
                                                  4           19              7.8         11.15        5.550       170.9         0.06524
                                                  5           19              7.8         11.43        5.689       163.6         0.06987
                                                  6           19              7.8         10.67        5.150       146.9         0.07263
                                                  7           19              7.8         10.76        5.357       152.3         0.07065
                                                  8           19              7.8         10.22        5.087       145.2         0.07039
                                                  9           19              7.8         10.12        5.041       156.6         0.06462
                                                 10           19              7.8         10.72        5.549       137.1         0.07819
                                                 11           11              7.8         12.52        6.229       135.3         0.09254
                                                 12           11              7.8         12.78        6.362       130.5         0.09793
                                                 13           11              7.8         12.69        6.315       134.6         0.09428
                                                 14           11              7.8         13.20        6.569       131.6         0.1003



copy. The specific magnetic saturation constant of the           Table II below lists conventional PCD tables that were
cobalt-based metal-solvent catalyst in the tested PCD tables  fabricated. Each PCD table listed in Table II was fabricated
was determined to be about 201 G·cm3 /g using an iterative 40 by placing a mass of diamond particles having the listed
analysis as previously described. When a value of 201         average diamond particle size adjacent to a cobalt-cemented
G·cm3 /g was used for the specific magnetic saturation con-   tungsten carbide substrate in a niobium container, placing
stant of the cobalt-based metal-solvent catalyst, the calcu-  the container in a high-pressure cell medium, and subjecting
lated amount of the cobalt-based metal-solvent catalyst in    the high-pressure cell medium and the container therein to
the tested PCD tables using the analysis software of the 45 au HPHT process using an HPHT cubic press to form a PCD
KOERZIMAT CS 1.096 instrument substantially matched           table bonded to the substrate. The surface area of each anvil
the measurements using energy dispersive spectroscopy and     of the HPHT press and the hydraulic line pressure used to
Rutherford spectroscopy.                                      drive the anvils were selected so that the sintering pressure
   Table I below lists PCD tables that were fabricated in     was about 4.6 GPa. Except for samples 15, 16, 18, and 19,
accordance with the principles of certain embodiments of so which were subjected to a temperature of about 1430° C., the
the invention discussed above. Each PCD table was fabri-      temperature of the HPHT process was about 1400° C. and
cated by placing a mass of diamond particles having the       the sintering pressure was about 4.6 GPa. The sinteriug
listed average diamond particle size adjacent to a cobalt-    pressures listed in Table II refer to the pressure in the
cemented tungsten carbide substrate in a niobium container,   high-pressure cell medium at room temperature. After the
placing the container in a high-pressure cell medium, and ss HPHT process, the PCD table was removed from the cobalt-
subjecting the high-pressure cell medium and the container    cemented tungsten carbide substrate by grinding away the
therein to au HPHT process using an HPHT cubic press to       cobalt-cemented tungsten carbide substrate.
                                                                                         TABLE II
                                                              Selected Magnetic Prope1ties of Several Conventional PCD Tables

                                                                                        Specific
                                                           Average         Sintering    Magnetic                                 Specific
                                                           Diamond         Pressure    Saturation    Calculated Coercivity     Permeability
                                                      Paiticle Size (wn)    (GPa)      (G · cm3/g)   Co wt%       (Oe)       (G · cm 3/g · Oe)

                                                 15          20              4.61        19.30         9.605      94.64           0.2039
                                                 16          20              4.61        19.52         9.712      96.75           0.2018




                         Copy provided by USPTO from the PIRS Image Database on 12-20-2019
 Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 34 of 39




                                                                       US 10,507,565 B2
                                          21                                                                               22
                                       TABLE II-continued
                Selected Magnetic Properties of Several Conventional PCD Tables

                                             Specific
            Average          Si.ntering     Magnetic                                     Specific
            Diamond          Pressure       Saturation      Calculated Coercivity     Permeability
       Particle Size (µrn)    (GPa)        (G · cm 3/g)     Co wt%       (Oe)       (G · cm 3/g · Oe)

 17            20              4.61            19.87          9.889        94.60         0.2100
 18            20              5.08            18.61          9.260        94.94         0.1960
 19            20              5.08            18.21          9.061       100.4          0.1814
 20            20              5.86            16.97          8.452       108.3          0.1567
 21            20              4.61            17.17          8.543       102.0          0.1683
 22            20              4.61            17.57          8.745       104.9          0.1675
 23            20              5.08            16.10          8.014       111.2          0.1448
 24            20              5.08            16.79          8.357       107.1          0.1568



   As shown in Tables I and II, the conventional PCD tables                                                           TABLE IV
listed in Table II exhibit a higher cobalt content therein than
the PCD tables listed in Table I as indicated by the relatively                                    Selected Magnetic Properties of Several Conventional
                                                                                    20                            Leached PCD Tables
higher specific magnetic saturation values. Additionally, the
conventional PCD tables listed in Table II exhibit a lower                                         Specific
coercivity indicative of a relatively greater mean free path                                       Magnetic                                         Specific
                                                                                                       Calculated
                                                                                                   Saturation                   Coercivity       Permeability
between diamond grains, and thus may indicate relatively                                   (G · cm /g)    3
                                                                                                       Co wt%                      (Oe)        (G · cm3 /g · Oe)
less diamond-to-diamond bonding between the diamond                                    -----------
                                                                                    25  33    17.12      8.471                    143.8            0.1191
grains. Thus, the PCD tables according to examples of the
                                                                                        34    13.62      6.777                    137.3            0.09920
invention listed in Table I may exhibit significantly less                              35    15.87      7.897                    140.1            0.1133
cobalt therein and a lower mean free path between diamond                               36    12.95      6.443                    145.5            0.0890
grains than the PCD tables listed in Table IL                                           37   13.89       6.914                    142.0            0.09782
                                                                                        38   13.96       6.946                    146.9            0.09503
   Table III below lists conventional PCD tables that were                          30  39   13.67       6.863                    133.8            0.1022
obtained from PDCs. Each PCD table listed in Table III was                              40   12.80       6.369                    146.3            0.08749
separated from a cobalt-cemented tungsten carbide substrate
bonded thereto by grinding.                                                                 As shown in Tables I, III, and IV, the conventional PCD
                                                                                         tables of Tables III and N exhibit a higher cobalt content
                                 TABLE III                                          35   therein than the PCD tables listed in Table I as indicated by
                                                                                         the relatively higher specific magnetic saturation values.
      Selected Magnetic Properties of Several Conventional PCD Tables
                                                                                         This is believed by the inventors to be a result of the PCD
             Specific                                                                    tables listed in Tables III and N being formed by sintering
            Magnetic                                               Specific              diamond particles having a relatively greater percentage of
            Saturation       Calculated        Coercivity        Permeability       40   fine diamond particles than the diamond particle formula-
           (G · cm3/g)        Co wt%             (Oe)          (G · cm3/g · Oe)          tions used to fabricate the PCD tables listed in Table I.
  25          17.23            8.572             140.4                0.1227                A similar correlation between higher cobalt content and
  26          16.06            7.991             150.2                0.1069             increased electrical conductivity properties of PCD tables
  27          15.19            7.560             146.1                0.1040             has also been observed. Sensitivity of electrical conductivity
  28          17.30            8.610             143.2                0.1208             measurements of PDC diamond tables of a given PCD
  29                                                                                45
              17.13            8.523             152.1                0.1126             microstructure may provide an excellent method for estima-
  30          17.00            8.458             142.5                0.1193
  31          17.08            8.498             147.2                0.1160
                                                                                         tion and imaging of metal content in the diamond table. Such
  32          16.10            8.011             144.1                0.1117             types of estimates are sensitive to changes in bulk average
                                                                                         metal-solvent content and local changes in the metal-solvent
                                                                                         content, allowing for a sensitive estimation of both metal
   Table IV below lists conventional PCD tables that were                           50   content and cutting performance.
obtained from PDCs. Each PCD table listed in Table IV was                                   Referring back to FIGS. 9 and 10, electrical conductivity
separated from a cobalt-cemented tungsten carbide substrate                              trends with metal-solvent content suggest that lowering the
bonded thereto by grinding the substrate away. Each PCD                                  metal-solvent content, and thus the electrical conductivity,
table listed in Table IV and tested had a leached region from                            increases performance of a PDC. In fact, relatively lowered
which cobalt was depleted and an unleached region in which                          55   metal-solvent content in the PDC appears to substantially
cobalt is interstitially disposed between bonded diamond                                 influence cutting performance. Therefore, it follows that the
grains. The leached region was not removed. However, to                                  electrical conductivity, also dependent on metal-solvent
                                                                                         catalyst content, may also be used as a quality characteristic
determine the specific magnetic saturation and the coercivity
                                                                                         for evaluating PDC cutting performance. For exan1ple, a
of the unleached region of the PCD table having metal-
                                                                                    60   PCD cutting element with electrical conductivities below
solvent catalyst occupying interstitial regions therein, the                             about 1200 S/m (in an unleached region of PCD) have been
leached region may be ground away so that only the                                       found to increase cutting performance.
unleached region of the PCD table remains. It is expected
that the leached region causes the specific magnetic satura-                                 Embodiments of Applications for PCD and PDCs
tion to be lower and the coercivity to be higher than if the                        65
leached region was removed and the unleached region was                                    The disclosed PCD and PDC embodiments may be used
tested.                                                                                  in a number of different applications including, but not



                                  Copy provided by USPTO from the PIRS Image Database on 12-20-2019
 Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 35 of 39




                                                     US 10,507,565 B2
                              23                                                                  24
  limited to, use in a rotary drill bit (FIGS. 13 and 14), a         bearing element 906 may include a substrate 908 and a PCD
  thrust-bearing apparatus (FIG. 15), a radial bearing appara-       table 910, with the PCD table 910 including a bearing
  tus (FIG. 16), a subterranean drilling system (FIG. 17), and       surface 912.
  a wire-drawing die (FIG. 18). The various applications                In use, the bearing surfaces 912 of one of the thrust-
  discussed above are merely some examples of applications s bearing assemblies 902 bear against the opposing bearing
  in which the PCD and PDC embodiments may be used.                  surfaces 912 of the other one of the bearing assemblies 902.
 Other applications are contemplated, such as employing the          For example, one of the thrust-bearing assemblies 902 may
 disclosed PCD and PDC embodiments in friction stir weld-            be operably coupled to a shaft to rotate therewith and may
  ing tools.                                                         be termed a "rotor." The other one of the thrust-bearing
     FIG. 13 is an isometric view and FIG. 14 is a top elevation 10 assemblies 902 may be held stationary and may be termed
                                                                     a "stator."
 view of an embodiment of a rotary drill bit 800. The rotary
                                                                        FIG. 16 is an isometric cut-away view of an embodiment
 drill bit 800 includes at least one PDC configured according
                                                                     of a radial bearing apparatus 1000, which may utilize any of
 to any of the previously described PDC embodiments. The
                                                                     the disclosed PDC embodiments as bearing elements. The
 rotary drill bit 800 comprises a bit body 802 that includes 15
                                                                     radial bearing apparatus 1000 includes an inner race 1002
 radially and longitudinally extending blades 804 with lead-         positioned generally within an outer race 1004. The outer
 ing faces 806, and a threaded pin connection 808 for                race 1004 includes a plurality of bearing elements 1006
 connecting the bit body 802 to a drilling string. The bit body      affixed thereto that have respective bearing surfaces 1008.
 802 defines a leading end structure for drilling into a             The inner race 1002 also includes a plurality of bearing
 subterranean formation by rotation about a longitudinal axis 20 elements 1010 affixed thereto that have respective bearing
 810 and application of weight-on-bit. At least one PDC              surfaces 1012. One or more, or all of the bearing elements
 cutting element, configured according to any of the previ-          1006 and 1010 may be configured according to any of the
 ously described PDC embodiments (e.g., the PDC 300                  PDC embodiments disclosed herein. The inner race 1002 is
 shown in FIG. 3A), may be affixed to the bit body 802. With        positioned generally within the outer race 1004, and thus the
 reference to FIG. 14, a plurality of PDCs 812 are secured to 25 inner race 1002 and outer race 1004 may be configured so
the blades 804. For example, each PDC 812 may include a             that the bearing surfaces 1008 and 1012 may at least
 PCD table 814 bonded to a substrate 816. More generally,           partially contact one another and move relative to each other
the PDCs 812 may comprise any PDC disclosed herein,                 as the inner race 1002 and outer race 1004 rotate relative to
 without limitation. In addition, if desired, in some embodi-       each other during use.
ments, a number of the PDCs 812 may be conventional in           30     The radial bearing apparatus 1000 may be employed in a
construction. Also, circumferentially adjacent blades 804           variety of mechanical applications. For example, so-called
define so-called junk slots 818 therebetween, as known in           "roller-cone" rotary drill bits may benefit from a radial-
                                                                    bearing apparatus disclosed herein. More specifically, the
the art. Additionally, the rotary drill bit 800 may include a
                                                                    inner race 1002 may be mounted to a spindle of a roller cone
plurality of nozzle cavities 820 for communicating drilling
                                                                 35 and the outer race 1004 may be mounted to an inner bore
 fluid from the interior of the rotary drill bit 800 to the PDCs
                                                                    formed within a cone and such an outer race 1004 and inner
 812.                                                               race 1002 may be assembled to form a radial bearing
    FIGS. 13 and 14 merely depict an embodiment of a rotary         apparatus.
drill bit that employs at least one cutting element comprising         Referring to FIG. 17, the thrust-bearing apparatus 900
a PDC fabricated and structured in accordance with the 40 and/or radial bearing apparatus 1000 may be incorporated in
disclosed embodiments, without limitation. The rotary drill         a subterranean drilling system. FIG. 17 is a schematic
bit 800 is used to represent any number of earth-boring tools       isometric cut-away view of a subterranean drilling system
or drilling tools, including, for example, core bits, roller-       1100 that includes at least one of the thrust-bearing appa-
cone bits, fixed-cutter bits, eccentric· bits, bicenter bits,       ratuses 900 shown in FIG. 15 according to another embodi-
reamers, reamer wings, or any other downhole tool includ- 45 ment. The subterranean driJiing system 1100 includes a
ing PDCs, without limitation.                                       housing 1102 enclosing a downhole drilling motor 1104
    The PCD and/or PDCs disclosed herein (e.g., the PDC             (i.e., a motor, turbine, or any other device capable of rotating
300 shown in FIG. 3A) may also be utilized in applications          an output shaft) that is operably connected to an output shaft
other than rotary drill bits. For example, the disclosed PDC        1106. A first thrust-bearing apparatus 900 1 (FIG. 15) is
embodiments may be used in thrust-bearing assemblies, 50 operably coupled to the downhole drilling motor 1104. A
radial bearing assemblies, wire-drawing dies, artificial            second thrust-bearing apparatus 900 2 (FIG. 15) is operably
joints, machining elements, and heat sinks.                         coupled to the output shaft 1106. A rotary drill bit 1108
    FIG. 15 is an isometric cut-away view of an embodiment          configured to engage a subterranean formation and drill a
of a thrust-bearing apparatus 900, which may utilize any of         borehole is connected to the output shaft 1106. The rotary
the disclosed PDC embodiments as bearing elements. The 55 drill bit 1108 is shown as a roller-cone bit including a
thrust-bearing apparatus 900 includes respective thrust-bear-       plurality of roller cones 1110. However, other embodiments
ing assemblies 902. Each thrust-bearing assembly 902                may utilize different types of rotary drill bits, such as a
includes an annular support ring 904 that may be fabricated         so-called "fixed-cutter" drill bit shown in FIGS. 13 and 14.
from a material, such as carbon steel, stainless steel, or          As the borehole is drilled, pipe sections may be connected
another suitable material. Each support ring 904 includes a 60 to the subterranean drilling system 1100 to form a drill string
plurality of recesses (not labeled) that receive a correspond-      capable of progressively drilling the borehole to a greater
ing bearing element 906. Each bearing element 906 may be            depth within the earth.
mounted to a corresponding support ring 904 within a                   A first one of the thrust-bearing assemblies 902 of the
corresponding recess by brazing, press-fitting, using fasten-       thrust-bearing apparatus 900 1 is configured as a stator that
ers, or another suitable mounting technique. One or more, or 65 does not rotate and a second one of the thrust-bearing
all of bearing elements 906 may be configured according to          assemblies 902 of the thrust-bearing apparatus 900 1 is con-
any of the disclosed PDC embodiments. For example, each             figured as a rotor that is attached to the output shaft 1106 and



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 36 of 39




                                                      US 10,507,565 B2
                               25                                                                     26
  rotates with the output shaft 1106. Tue on-bottom thrust                 3. The polycrystalline diamond compact of claim 2
  generated when the drill bit 1108 engages the bottom of the             wherein the coercivity is about 130 Oe to about 160 Oe.
  borehole may be carried, at least in part, by the first                    4. The polycrystalline diamond compact of claim 1
  thrust-bearing apparatus 900 1 . A first one of the thrust-             wherein the unleached portion of the polycrystalline dia-
  bearing assemb!ies 902 of the thrust-bearing apparatus 900 2 5         mond table exhibits a specific magnetic saturation of about
  is configured as a stator that does not rotate and a second one         15 G·cm3/g or less.
 of the thrust-bearing assemblies 902 of the thrust-bearing                  5. The polycrystalline diamond compact of claim 4
 apparatus 900 2 is configured as a rotor that is attached to the        wherein:
 output shaft 1106 and rotates with the output shaft 1106.                  the coercivity is about 115 Oe to about 175 Oe;
 Fluid flow through the power section of the downhole 10                    the specific magnetic saturation is about 10 G·cm3/g to
 drilling motor 1104 may cause what is co=only referred to                      about 15 G·cm3 /g; and
 as "off-bottom thrust," which may be carried, at least in part,            the unleached portion of the polycrystalline diamond table
 by the second thrust-bearing apparatus 900 2 •                                 includes metal-solvent catalyst in an amount of about 3
     In operation, drilling fluid may be circulated through the                 weight% to about 7.5 weight%.
 downhole drilling motor 1104 to generate torque and effect 15              6. The polycrystalline diamond compact of claim 1
 rotation of the output shaft 1106 and the rotary drill bit 1108         wherein the average electrical conductivity is about 25 S/m
 attached thereto so that a borehole may be drilled. A portion           to about 1000 Sim.
 of the drilling fluid may also be used to lubricate opposing               7. The polycrystalline diamond compact of claim 6
 bearing surfaces of the bearing elements 906 of the thrust-             wherein the average electrical conductivity is about I 00 S/m
 bearing assemblies 902.                                          20     to about 500 S/m.
     FIG. 18 is a side cross-sectional view of an embodiment                8. The polycrystalline diamond compact of claim 1
 of a wire-drawing die 1200 that employs a PDC 1202                      wherein the coercivity is about 115 Oe to about 175 Oe.
 fabricated in accordance with the teachings described                      9. The polycrystalline diamond compact of claim 8
herein. Tue PDC 1202 includes an inner, annular PCD                      wherein the average electrical conductivity is less than 750
region 1204 comprising any of the PCD tables described 25                S/m.
herein that is bonded to an outer cylindrical substrate 1206                10. The polycrystalline diamond compact of claim 8
that may be made from the same materials as the substrate                wherein the unleached portion of the polycrystalline dia-
304 shown in FIG. 3A. Tue PCD region 1204 also includes                 mond table exhibits a specific magnetic saturation of about
a die cavity 1208 formed therethrough configured for receiv-             5 G·cm3 /g to about 15 G·cm3 /g.
ing and shaping a wire being drawn. The wire-drawing die 30                 11. The polycrystalline diamond compact of claim 5
1200 may be encased in a housing (e.g., a stainless steel               wherein the Gratio is about 5.0xl06 to about 15xl06 .
housing), which is not shown, to allow for handling.                        12. The polycrystalline diamond compact of claim 5
     In use, a wire 1210 of a diameter "di'' is drawn through           wherein the unleached portion of the polycrystalline dia-
die cavity 1208 along a wire-drawing axis 1212 to reduce the            mond table exhibits a specific permeability less than about
diameter of the wire 1210 to a reduced diameter "d2 ."            35    0.10 G·cm3 /(g·Oe).
     While various aspects and embodiments have been dis-                   13. The polycrystalline diamond compact of claim 1
closed herein, other aspects and embodiments are contem-                wherein the catalyst is present in the unleached portion of
plated. Tue various aspects and embodiments disclosed                   the polycrystalline diamond table in an amount greater than
herein are for purposes of illustration and are not intended to         0 weight % to about 7 .5 weight %.
be limiting. Additionally, the words "including," ''having," 40             14. The polycrystalline diamond compact of claim 1
and variants thereof (e.g., "includes" and "has") as used               wherein the average grain size is about 30 µm or less.
herein, including the claims, shall be open ended and have                  15. The polycrystalline diamond compact of claim 1
the same meaning as the word "comprising" and variants                  wherein:
thereof (e.g., "comprise" and "comprises").                                the polycrystalline diamond table includes an upper work-
                                                                   45          ing surface and an interfacial surface bonded to the
  Tue invention claimed is:                                                    substrate; arid
  1. A polycrystalline diamond compact, comprising:                        the average electrical conductivity of the polycrystalline
  a polycrystalline diamond table, at least an unleached                       diamond table decreases with distance from the upper
     portion of the polycrystalline diamond table including:                   working surface toward the substrate.
     a plurality of diamond grains directly bonded together        50      16. The polycrystalline diamond compact of claim 1
        via diamond-to-diamond bonding to define intersti-              wherein the polycrystalline diamond table is formed from
        tial regions, the plurality of diamond grains exhib-            only single layer of polycrystalline diamond extending from
        iting an average grain size of about 50 µm or less;             an upper working surface of the polycrystalline diamond
     a catalyst occupying at least a portion of the interstitial        table to the substrate.
        regions;                                                   55      17. The polycrystalline diamond compact of claim 1
     wherein the unleached portion of the polycrystalline               wherein the polycrystalline diamond table includes:
        diamond table exhibits a coercivity of about 115 Oe                a first layer including coarse-sized diamond grains exhib-
        or more;                                                               iting a first average grain size; and
     wherein the unleached portion of the polycrystalline                  a second layer including fine-sized diamond grains exhib-
        diamond table exhibits an average electrical conduc-       60          iting a second average grain size less than the first
        tivity of less than about 1200 S/m; and                                average grain size, the first layer disposed between the
     wherein the unleached portion of the polycrystalline                      second layer and the substrate.
        diamond table exhibits a Gratto of at least about                  18. A polycrystalline diamond compact, comprising:
        4.0xl0 6 ; and                                                     a polycrystalline diamond table, at least an unleached
  a substrate bonded to the polycrystalline diamond table.         65          portion of the polycrystalline diamond table including:
  2. The polycrystalline diamond compact of claim 1                            a plurality of diamond grains directly bonded together
wherein the coercivity is about 115 Oe to about 250 Oe.                           via diamond-to-diamond bonding to define intcrsti-



                          Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 37 of 39




                                                       US 10,507,565 B2
                                27                                                                       28
          tial regions, the plurality of diamond grains exhib-             line diamond table collectively exhibit a specific permeabil-
          iting an average grain size of about 30 µm or less;              ity of about 0.060 to about 0.090 G·cm3 lg·Oe.
       a catalyst occupying at least a portion of the interstitial            24. The polycrystalline diamond compact of claim 23
          regions;                                                        wherein the polycrystalline diamond table exhibits a G .
       wherein the unleached portion of the polycrystalline 5             of at least about 30.0x106 •                                 rat,o
          diamond table exhibits a coercivity of about 115 Oe                 25. The polycrystalline diamond compact of claim 23
          to about 175 Oe;
                                                                          wherein the unleached portion of the polycrystalline dia-
      wherein the unleached portion of the polycrystalline
                                                                          mond table exhibits a Gra,fo ofat least about 5.0x10 6 to about
          diamond table exhibits an average electrical conduc-
                                                                          15.0xl06 •
          tivity ofless than about 1200 Sim; and                    10
      wherein the unleached portion of the polycrystalline                    26. The polycrystalline diamond compact of claim 19
          diamond table exhibits a thermal stability, as deter-           wherein the polycrystalline diamond table includes a
          mined by distance cut, prior to failure in a vertical           leached region, and wherein the portion of the polycrystal-
          lathe test, of at least about 1300 m.                           line diamond table is disposed between the substrate and the
    19. A polycrystalline diamond compact, comprising:              15
                                                                          leached region.
    a polycrystalline diamond table, at least an unleached                    27. The polycrystalline diamond compact of claim 26
      portion of the polycrystalline diamond table including:            wherein the coercivity of the unleached portion of the
      a plurality of diamond grains directly bonded together             polycrystalline diamond table is about 130 Oe to about 160
         via diamond-to-diamond bonding to define intersti-              Oe.
         tial regions, the plurality of diamond grains exhib- 20              28. The polycrystalline diamond compact of claim 19
         iting an average grain size of about 50 µm or less;             wherein the coercivity of the unleached portion of the
      a catalyst occupying at least a portion of the interstitial        polycrystalline diamond table is about 155 Oe to about 175
                                                                         Oe.                                                .
         regions, the catalyst is present in the unleached
         portion of the polycrystalline diamond table in an                  29. The polycrystalline diamond compact of claim 28
         amount greater than about 0 weight % to about 7.5 25            wherein the plurality of diamond grains and the metal-
         weight%;                                                        s_olve1_1t catalyst of the unleached portion of the polycrystal-
      wherein the unleached portion of the polycrystalline               lme diamond table collectively exhibit a specific permeabil-
         diamond table exhibits a coercivity of about 115 Oe             ity of about 0.060 to about 0.090 G·cm3lg·Oe.
         or more;                                                            30. The polycrystalline diamond compact of claim 29
      wherein the unleached portion of the polycrystalline 30            wherein the polycrystalline diamond table exhibits a Gra,fo
         diamond table exhibits an average electrical conduc-            of at least about 30.0x10 6 •
         tivity of less than about 1200 Sim; and                             31. A rotary drill bit, comprising:
      wherein the unleached portion of the polycrystalline                   a bit body including a leading end structure configured to
         diamond table exhibits a thermal stability, as deter-                  facilitate drilling a subterranean formation; and
         mined by distance cut, prior to failure, in a vertical 35           a plurality of cutting elements mounted to the bit body, at
         lathe test, of about 1300 m; and                                       least one of the plurality of cutting elements configured
   a substrate bonded to the polycrystalline diamond table.                     as the polycrystalline diamond compact according to
   20. The polycrystalline diamond compact of claim 18                          claim 1.
wherein the polycrystalline diamond table includes a                         32. A rotary drill bit, comprising:
leached region, and wherein the unleached portion of the 40                  a bit body including a leading end structure configured to
polycrystalline diamond table is disposed between the sub-                      facilitate drilling a subterranean formation; and
strate and the leached region.                                               a plurality of cutting elements mounted to the bit body, at
   21. The polycrystalline diamond compact of claim 20                          least one of the plurality of cutting elements configured
wherein the coercivity of the unleached portion of the                          as the polycrystalline diamond compact according to
polycrystalline diamond table is about 130 Oe to about 160 45                   claim 18.
Oe.                                                                          33. A rotary drill bit, comprising:
   22. The polycrystalline diamond compact of claim 18                       a bit ~~dy incl_u~ing a leading end structure configured to
wherein the coercivity of the unleached portion of the                          fac1htate drillmg a subterranean formation; and
polycrystalline diamond table is about 155 Oe to about 175                   a plurality of cutting elements mounted to the bit body, at
Oe.                                                                50           least one of the plurality of cutting elements configured
   23. The polycrystalline diamond compact of claim 22                          as the polycrystalline diamond compact according to
wherein the plurality of diamond grains and the metal-                          claim 19.
solvent catalyst of the un!eached portion of the polycrystal-
                                                                                                *   *    * * *




                           Copy provided by USPTO from the PIRS Image Database on 12-20-2019
Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 38 of 39
         Case 4:20-cv-03968 Document 1-3 Filed on 11/20/20 in TXSD Page 39 of 39




PT0-1683
(Rev. 7-96)
